               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 1 of 61



 1   Eric Gruber (CA # 262602)
     GRUBER LAW GROUP
 2   770 L St., Ste. 950
     Sacramento, CA 95814
 3
     Telephone: (415) 868-5297
 4   Facsimile: 415-325-5905
     eric@gruberlawgroup.com
 5
            -and-
 6
     Eric Hageman (MN #258180, pro hac vice forthcoming)
 7
     Raymond Konz (MN #391236, pro hac vice forthcoming)
 8   David Coyle (MN #396431, pro hac vice forthcoming)
     PRITZKER HAGEMAN, P.A.
 9   45 South Seventh Street, Suite 2950
     Minneapolis, MN 55402
10   Telephone: (612) 338-0202
11   Facsimile: (612) 338-0104
     eric@pritzkerlaw.com
12   raymond@pritzkerlaw.com
     dcoyle@pritzkerlaw.com
13
     Attorneys for Plaintiffs
14
                                 UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                         San Francisco Division
17
     ERIC TAYLOR AND KAYLA TAYLOR,            )
18
                                              ) Case No.:
     individually and on behalf of A.T. a minor;
19   K.T., a minor; T.T., a minor; and B.T., a)
     minor, Colorado residents,               )
                                                COMPLAINT
20                                            )
                          Plaintiffs,         ) DEMAND FOR JURY TRIAL
21         vs.                                )
                                              )
22
     FRESH EXPRESS INCORPORATED, a            )
23   Delaware corporation; and SAFEWAY, INC., )
     a Delaware corporation                   )
24                       Defendants.          )
25
            Plaintiffs Eric Taylor and Kayla Taylor, individually and as parents and guardians of A.T.,
26

27   K.T., T.T., and B.T. (“the Taylors”), by and through their attorneys, Gruber Law Group and

28   Pritzker Hageman, P.A., as and for their Complaint against Defendants, allege as follows:
                                                  1
                                              COMPLAINT
                 Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 2 of 61



 1                                            INTRODUCTION

 2          1.       This lawsuit arises out of life-altering injuries the Taylors sustained as a result of
 3
     a fall of 2019 E. coli O157:H7 outbreak (“fall of 2019 outbreak”) involving adulterated romaine
 4
     salad product that was processed, packaged, marketed, and sold by Defendants Fresh Express
 5
     Incorporated (“Fresh Express”) and Safeway Inc. (“Safeway”).
 6
            2.       This outbreak was caused by the same strain of E. coli that caused outbreaks in
 7

 8   the fall of 2018, 2017, and 2016, and is the latest of more than 40 such E. coli outbreaks that

 9   have occurred since 2009.
10          3.       Despite their knowledge and opportunity to prevent this latest E. coli outbreak,
11
     Defendants failed to ensure they and their suppliers used safe and sanitary growing, harvesting,
12
     processing, production, and manufacturing processes. Instead, Defendants misled consumers by
13
     suggesting their products and methods were safe. As a result of Defendants’ disregard for the
14

15   health and safety of the salad-consuming public, Defendants are liable to the Taylors for

16   consequential, statutory, and punitive damages.

17                                                 PARTIES
18          4.       Plaintiffs Eric Taylor and Kayla Taylor are husband and wife, and are the parents
19
     and guardians of four minor children, A.T. (born xx-xx-2011), K.T. (born xx-xx-2009), B.T.
20
     (born xx-xx-2015) and T.T. (born xx-xx-2019). Eric Taylor and Kayla Taylor bring this action
21
     both in their individual capacities and as parents and guardians of their four children. All of the
22

23   Plaintiffs reside in Grand Junction, Mesa County, Colorado, and are therefore Citizens of the

24   State of Colorado. The four Taylor children are depicted in the following image:

25

26

27

28
                                                     2
                                                 COMPLAINT
                 Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 3 of 61



 1

 2

 3

 4

 5

 6

 7

 8
            5.       Safeway is a corporation organized and existing under the laws of the State of
 9
     Delaware, with its headquarters located in the City of Pleasanton, County of Alameda, State of
10

11   California. Safeway is therefore a citizen and resident of Delaware and California.

12          6.       Safeway is a retailer of food products, among other things, with stores located
13   across the country, including Colorado. At all times material hereto, Safeway operated the
14
     grocery store located at 2901 F Rd. in Grand Junction, Colorado, from which Safeway sold the
15
     adulterated pre-packaged salad product at issue.
16
            7.       Fresh Express is a corporation duly organized and existing under the laws of the
17

18   State of Delaware, with its headquarters located in the City of Windermere, State of Florida.

19   Fresh Express is therefore a citizen and resident of Delaware and Florida.

20          8.       Fresh Express grew, harvested, sourced, processed, manufactured, distributed,
21   marketed, and sold the adulterated pre-packaged salad product at issue, through its intermediary,
22
     Safeway, which in turn sold the adulterated pre-packaged salad product at issue to the Taylors.
23
     Fresh Express maintains facilities and operations in California.
24
                                      JURISDICTION AND VENUE
25

26          9.       This Court has jurisdiction over the subject matter of this action, pursuant to 28

27   U.S.C. § 1332, because there is diversity of citizenship and the amount in controversy is greater

28   than $75,000, exclusive of interests and costs.
                                                    3
                                                COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 4 of 61



 1           10.       This Court has personal jurisdiction over the Defendants because Defendants

 2   sourced, processed, manufactured, distributed, marketed, and/or sold salad products using
 3
     romaine lettuce grown in California, and because the Defendants have certain minimum contacts
 4
     with the State of California such that maintenance of the suit in this District does not offend
 5
     traditional notions of fair play and substantial justice. The causes of action alleged in this case
 6
     arise out of and relate to the Defendants’ contacts with California.
 7

 8           11.       Venue is proper in the United States District Court for the District of California,

 9   pursuant to 28 U.S.C § 1391(b)(2), because a substantial part of the events or omissions giving
10   rise to the Taylors’ claims and causes of action occurred in this District, and because the
11
     Defendants are subject to personal jurisdiction in this District at the time of the commencement
12
     of this action.
13
                                      INTRADISTRICT ASSIGNMENT
14

15           12.       Assignment of this action to the San Francisco Division, pursuant to Civ. L.R. 3-

16   2(c) and (d), is appropriate because a substantial part of the events and omissions that gave rise

17   to this action occurred in Alameda County, California, which is where Safeway’s corporate
18   offices are located. From its headquarters in Alameda County, Safeway arranged to purchase the
19
     adulterated salad product at issue from Fresh Express and distribute and sell it in Safeway stores
20
     across the country, including the Grand Junction, Colorado store from which the adulterated
21
     salad product at issue was sold to the Taylors.
22

23                                         STATEMENT OF FACTS
     A.      E. coli O157:H7 and Hemolytic Uremic Syndrome
24

25           13.       Shiga-Toxin producing E. coli (“STEC”) is a bacterium that occurs in ruminant

26   animals and is shed in their feces. The most common and well-known STEC strain is E. coli
27   O157:H7.
28
                                                      4
                                                  COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 5 of 61



 1          14.     When E. coli O157:H7 or other STEC strains are ingested by humans, the bacteria

 2   causes an inflammatory response in the large intestine resulting in severe gastrointestinal
 3
     symptoms such as bloody diarrhea and abdominal cramps.
 4
            15.     In the years since E. coli O157:H7 was first identified as a cause of diarrhea, this
 5
     bacterium has established a reputation as a significant public health hazard. E. coli O157:17 is
 6
     also notable among pathogenic bacteria for its extremely low infectious dose—that is, the
 7

 8   number of bacteria necessary to induce infection in a person. Even a microscopic amount of

 9   exposure can trigger a devastating infection.
10          16.     E. coli O157:H7 infections can also cause life-threatening complications
11
     including kidney damage and Hemolytic Uremic Syndrome (“HUS”). HUS has three central
12
     features: destruction of red blood cells, destruction of platelets (those blood cells responsible for
13
     clotting), and acute renal failure due to the formation of micro-thrombi that occlude microscopic
14

15   blood vessels that make up the filtering units within the kidneys.

16          17.     HUS accounts for the majority of the acute and chronic illnesses and deaths

17   caused by the bacteria. HUS occurs in two to seven percent of victims, primarily children and
18   immune-compromised adults, with onset five to ten days after diarrhea begins.
19
            18.     There is no cure or effective treatment for HUS. Once HUS develops, there is a
20
     very real risk of death or permanent kidney damage.
21
            19.     Other long-term problems following HUS include an increased risk for
22

23   hypertension, proteinuria (abnormal amounts of protein in the urine that can portend a decline in

24   renal function), and reduced kidney filtration rate.

25          20.     In short, HUS causes permanent injury, including loss of kidney function, and it
26
     requires a lifetime of close medical monitoring.
27

28
                                                    5
                                                COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 6 of 61



 1          21.     Some patients with HUS show central nervous system involvement often leading

 2   to neurological symptoms including seizures, stupor or coma, pyramidal syndrome, hemiplegia
 3
     or hemiparesia, extrapyramidal syndrome, and cognitive dysfunction.
 4
            22.     Because of the severe health risks and the significant public health costs posed by
 5
     E. coli O157:H7, the Centers for Disease Control (“CDC”) along with state and local health
 6
     departments actively monitor these cases to identify the source of illness-causing foods and stop
 7

 8   outbreaks.

 9          23.     State and CDC labs routinely perform sophisticated testing on E. coli O157:H7
10   samples, including genetic subtyping processes such as Pulsed-Field Gel Electrophoresis
11
     (“PFGE”). PFGE results—akin to genetic fingerprints—are then loaded into a national database
12
     where they are easily compared to one another.
13
            24.     In addition to PFGE testing, public health officials can also perform whole
14

15   genome sequencing (“WGS”) on samples.

16          25.     WGS in combination with PFGE testing allows public health officials to more

17   definitively link illnesses to a common source. This system alerts state departments of health and
18   the CDC when the number of STEC cases spike or when a group of cases are caused by the
19
     same, or a closely related, genetic strain of the bacteria. The CDC and health departments then
20
     investigate those cases as a single-source outbreak.
21
     B.     Common Sources of E. coli Contamination
22

23          26.     Cattle have long been known as a primary reservoir for E. coli O157:H7 and other

24   STECs, and have been implicated as the original source of the bacteria in many of the outbreaks

25   described in the chart set forth in paragraph 105 below.
26

27

28
                                                   6
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 7 of 61



 1          27.     Cattle excrete E. coli O157:H7 and other STECs in manure; consequently, given

 2   the number of cattle at any Concentrated Animal Feeding Operations (“CAFOs”), they are a
 3
     significant source of pathogenic bacteria and other contaminants and pollutants.
 4
            28.     In fact, the most pressing public health issue associated with CAFOs stems from
 5
     the amount of manure they produce. In addition to pathogenic bacteria, cattle manure and other
 6
     wastes also contain growth hormones, antibiotics, chemicals used as additives to the manure or
 7

 8   to clean equipment, animal blood, silage leachate from corn feed, or copper sulfate used in

 9   footbaths for cows.
10          29.     As a result of the manure and other wastes generated at CAFOs, they attract and
11
     harbor large numbers of insects, vermin, and other wildlife, which become mechanical vectors
12
     for the transmission of pathogens and other of the aforementioned pollutants to locations beyond
13
     the borders of the CAFOs.
14

15          30.     Dried manure and particulate matter generated at CAFOs can be and is blown by

16   wind over nearby vegetation and open water sources, and is a mechanical vector for the

17   transmission of pathogens and other pollutants to locations beyond the borders of the CAFOs.
18          31.     Manure runoff generated at CAFOs can and does migrate to nearby water sources,
19
     and is a mechanical vector for transmission of pathogens and other pollutants to locations beyond
20
     the borders of the CAFOs.
21
            32.     The leafy greens industry, including grower-shippers and processors nationally, in
22

23   conjunction with academicians and scientists in relevant disciplines, has long recognized the

24   threat that CAFOs pose to fresh vegetables grown nearby that are intended to be consumed raw.

25          33.     The Salinas growing region is surrounded by CAFOs.
26

27

28
                                                  7
                                              COMPLAINT
                 Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 8 of 61



 1          34.      Other potential contamination sources include wild animals, grazing ruminant

 2   animals, housing developments, and other human encroachment. Feces from these sources can
 3
     contaminate lettuce with STEC through the same or similar mechanical vectors as CAFOs.
 4
            35.      The leafy greens industry, including grower-shippers and processors nationally, in
 5
     conjunction with academicians and scientists in relevant disciplines, has long recognized the
 6
     threat that wild animals, grazing ruminant animals, housing developments, and other human
 7

 8   encroachment poses to fresh vegetables grown nearby that are intended to be consumed raw.

 9   C.     Standards Applicable to Growers, Processors, Distributors, Retailers, and Others
10          i.       Water Standards
11
            36.      Food safety dangers and outbreaks associated with water use in crop production
12
     have long been or should have been known by the entities in the chain of distribution of the
13
     adulterated romaine lettuce responsible for the outbreak in question, including the Defendants.
14

15          37.      Dating back to the 1990s, research has shown that the use of contaminated

16   agricultural water can increase the frequency of pathogen isolation from harvested produce.

17          38.      In response to water quality issues, among others, in October 1998, the Food and
18   Drug Administration (“FDA”) issued a “Guidance for Industry” entitled “Guide to Minimize
19
     Microbial Food Safety Hazards for Fresh Fruit and Vegetables.” It noted, “Water of inadequate
20
     quality has the potential to be a direct source of contamination and a vehicle for spreading
21
     localized contamination in the field, facility, or transportation environments. Whenever water
22

23   comes in contact with fresh produce, its quality dictates the potential for pathogen

24   contamination. If pathogens survive on the produce, they may cause foodborne illness.”

25          39.      The FDA’s October 1998 Guide listed a number of considerations to reduce the
26
     risk of foodborne illness resulting from the use of unsafe agricultural water. Among them was
27
     the need to consider water quality and use. The guide recommends, “To the extent feasible,
28
                                                   8
                                               COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 9 of 61



 1   growers should follow good agricultural practices that minimize the potential for contaminated

 2   water to contact the edible portion of the crop.”
 3
            40.     The Guide also states, “Water quality should be adequate for its intended use.
 4
     Where water quality is unknown or cannot be controlled, growers should use other good
 5
     agricultural practices to minimize the risk of contamination.”
 6
            41.     On February 5, 2004, and November 4, 2005, the FDA Center for Food Safety
 7

 8   and Applied Nutrition issued letters to the California lettuce and leafy green industry intended to

 9   make the industry aware of the FDA’s serious concern with the continuing outbreaks associated
10   with the consumption of fresh and fresh-cut lettuce and other leafy greens.
11
            42.     These letters encouraged firms in the lettuce and leafy green industry to review
12
     their current operations in light of guidance and information regarding the reduction or
13
     elimination of pathogens on fresh produce, and modify their operations to ensure they were
14

15   taking appropriate measures to provide safe product to consumers.

16          43.     In April 2006, members of the lettuce and leafy greens industry, including the

17   International Fresh-Cut Produce Association, Produce Marketing Association, United Fresh Fruit
18   and Vegetable Association, and the Western Growers, issued the First Edition of the Commodity
19
     Specific Food Safety Guidelines for the Lettuce and Leafy Greens Supply Chain. According to
20
     its authors, “This document provides voluntary recommended guidelines on food safety practices
21
     that are intended to minimize the microbial hazards associated with fresh and fresh-cut
22

23   lettuce/leafy greens products. The intent of drafting this document is to provide currently

24   available information on food safety and handling in a manner consistent with existing

25   applicable regulations, standards and guidelines…”
26
            44.     The First Edition of these Guidelines included the following “Things to
27
     Consider”:
28
                                                   9
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 10 of 61



 1                a. Assuring that irrigation water and water used in harvest operations is of
                     appropriate microbial quality for its intended use.
 2
                  b. Reducing human pathogen contamination of soil which may in turn contaminate
 3
                     water and/or edible portions of lettuce and leafy greens (e.g., solarization,
 4                   fumigation, etc.).

 5                c. Evaluating irrigation methods (drip irrigation, overhead sprinkler, furrow, etc.) for
                     their potential to introduce, support, or promote the growth of human pathogens
 6                   on lettuce and leafy greens. Considerations include the potential for depositing
                     soil on the crop, pooled, or standing water that attracts animals, etc.
 7

 8                d. Evaluating irrigation water reservoir conditions and means of reducing,
                     controlling, or eliminating potential contamination with human pathogens.
 9
                  e. Evaluating risks of using tail water and/or reclaimed (primary or secondary)
10                   water, including use in operations such as road dust abatement.
11
                  f. When waters from various sources are combined, consider the potential for
12                   pathogen growth.

13                g. Using procedures for storing irrigation pipes and drip tape that reduce potential
                     pest infestations. Developing procedures to assure safe use of irrigation pipes and
14                   drip tape if a pest infestation does occur.
15
                  h. Water used for direct or indirect application to edible portions of lettuce/leafy
16                   greens such as spraying and mixing pesticides should be of appropriate microbial
                     quality for its intended purpose. Water may be tested on a regular basis, treated or
17                   drawn from an appropriate source as a means of assuring it is appropriate for its
                     intended purpose.
18

19                i. Water used on harvesting equipment or during harvesting should be
                     of appropriate microbial quality for its intended use (e.g., meets U.S.
20                   Environmental Protection Agency or World Health Organization microbial
                     standards for drinking water). The water source should be tested periodically to
21                   assure that it is of appropriate microbial quality for its intended purpose.
22
            45.      In the fall of 2006, there was a massive E. coli O157:H7 outbreak involving
23
     spinach salad greens. Two hundred and five people were sickened and there were three deaths.
24
            46.      The fall of 2006 outbreak was likely caused, in whole or in part, by agricultural
25
     water of unsafe sanitary quality.
26

27          47.      Following the fall 2006 outbreak, the Commodity Specific Food Safety

28   Guidelines for the Lettuce and Leafy Greens Supply Chain were updated periodically, including
                                                   10
                                             COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 11 of 61



 1   editions issued in 2007, 2010, 2011, 2012, and 2013, among others. With regard to water safety

 2   issues, each new edition set forth current “best practices” for fresh and fresh-cut lettuce and leafy
 3
     green products.
 4
            48.     These “best practices” apply not just to growers; they apply to all entities in the
 5
     farm-to-fork supply chain. For example, in the 2011 Edition, the Guideline states: “All
 6
     companies involved in the lettuce/leafy greens farm to table supply chain shall implement the
 7

 8   recommendations contained within these guidelines to provide for the safe production and

 9   handling of lettuce/leafy greens products from fields to fork. Every effort to provide food safety
10   education to supply chain partners should also be made…”
11
            49.     The Guidelines described above were not the only standards for Good
12
     Agricultural Practices (“GAPs”) in effect prior to the outbreak in question. For example, in 2003,
13
     The Code of Hygienic Practice for Fresh Fruits and Vegetables was adopted by the Codex
14

15   Alimentarius Commission, a body established in 1963 by the World Health Organization. The

16   objectives of this code are addressed as follows:

17          This Code addresses Good Agricultural Practices (GAPs) and Good
            Hygienic Practices (GHPs) that help control microbial, chemical and
18          physical hazards associated with all stages of the production of fresh fruits
19          and vegetables, from primary production to consumption. Particular
            attention is given to minimizing microbial hazards. The Code provides a
20          general framework of recommendations that can be uniformly adopted
            across the sector rather than detailed recommendations for specific
21          agricultural practices, operations or commodities.
22          50.     In Section 3.2.1.1, the Code describes in great detail the considerations and
23
     actions required for suitable water quality for primary fruit and vegetable production. These
24
     duties include identification of the sources of water used, use of further treatment to assure
25
     safety, assessment of the water quality, testing for the presence of pathogens, frequency of
26

27   testing, reassessment of water quality if underlying conditions change, etc.

28
                                                   11
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 12 of 61



 1          51.      Section §3.2.1.1.1 of the Code addresses water for irrigation and harvesting. It,

 2   too, lists specific duties required for safe irrigation water. This section concludes as follows:
 3
            Water for agricultural purposes should be of suitable quality for its intended use.
 4          Special attention should be given to water quality in the following situations:

 5                   •    Irrigation by water-delivery techniques that expose the edible
                          portion of fresh fruits and vegetables directly to water (e.g.
 6                        sprayers), especially close to harvest time;
 7
                     •    Irrigation of fruits and vegetables that have physical characteristics
 8                        such as leaves and rough surfaces that can trap water; and

 9                   •    Irrigation of fruits and vegetables that will receive little or no post-
                          harvest wash treatments prior to packing, such as field-packed
10                        produce.
11
                     Additionally, growers, where appropriate, should:
12
                     •    Evaluate the water-distribution system to determine if a
13                        contamination source is evident and can be eliminated; and
                     •    Establish no-harvest zones if irrigation source water is known or
14                        likely to contain human pathogens and where failure at
15                        connections results in overspray of plants or localized flooding.

16          52.      Following a large STEC outbreak linked to romaine lettuce in the spring of 2010,

17   the FDA issued an Environmental Assessment dated December 29, 2010, which emphasized:
18          The importance of using water of adequate quality for its intended use to ensure
19          safety, particularly for applications that will likely contact the edible portion of
            the plant, and [] the importance of producers having knowledge about their water
20          source and potential sources of contamination that influence the sanitary quality
            of that water.
21
            53.      In addition, the Environmental Assessment listed preventive control strategies
22

23   “that may help to reduce the possibility of future contamination and outbreaks that relate to the

24   specific circumstances associated with this environmental assessment…” Among the potential

25   preventive control strategies listed in the FDA’s December 29, 2010, Environmental Assessment
26
     are the following:
27
                  a. Assessing and documenting potential sources of runoff likely to cause
28                   irrigation water contamination.
                                                     12
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 13 of 61



 1                b. Developing and implementing microbiological monitoring protocols water
                     systems, particularly in times of increased precipitation or abnormal water
 2                   events.
 3
                  c. Conducting sanitary surveys of the water source and distribution system
 4                   for water used in produce production operations at the beginning of the
                     production season and after any changes in practices and conditions.
 5
                  d. Monitoring of water quality by growers and harvesters during and after a
 6                   precipitation event.
 7
                  e. Conducting a microbiological survey of agricultural waters.
 8
            54.      In an article published by the CDC’s Environmental Health Services
 9
     Branch in 2012, seven years before the outbreak at issue in this case, the article’s authors
10

11   observed:

12          [T]he quality of irrigation water can have profound impacts on the
            microbiological integrity of food… Many sources of irrigation water are subject
13          to inputs of pathogenic loads from point and nonpoint sources stemming from
            multiple land uses in watersheds…. A systems-based, watershed scale analysis is
14          necessary for comprehensive identification of factors potentially contributing to
15          irrigation water contamination… Such an approach would include a systematic
            identification of risks to irrigation water quality, both within an irrigation system
16          as well as in the broader watershed environment, and could help to identify and
            prevent contamination of produce from irrigation water.
17
            55.      While not yet mandatory, 21 C.F.R. § 112, Subpart E establishes certain Produce
18

19   Safety Rules to reasonably ensure produce is not adulterated by agricultural water of inadequate

20   sanitary quality for its intended use.

21          56.      Since these water quality Produce Safety Rules were promulgated in 2016, their
22
     compliance dates have been extended due to lobbying from the lettuce and leafy green industry.
23
            57.      The Produce Safety Rules in Subpart E requires growers to, among other things,
24
     inspect their agricultural water systems “to identify conditions that are reasonably likely to
25
     introduce known or reasonably foreseeable hazards into or onto covered produce …”; to ensure
26

27   there is no detectable E. coli in 100 milliliters of agricultural water, and to not use untreated

28   surface water for certain purposes; and to establish and keep records regarding inspection of
                                                      13
                                               COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 14 of 61



 1   agricultural water systems, test results, and scientific data relied upon in evaluating agricultural

 2   water.
 3
              58.      At all times material herein, Fresh Express was and remains a member of and
 4
     signatory to the California Leafy Green Shipper Marketing Agreement (“CA-LGMA”).
 5
              59.      The CA-LGMA program was first became effective in February 2007.
 6
              60.      Although the CA-LGMA program is voluntary, the requirements therein are
 7

 8   mandatory for all signatories, including Fresh Express.

 9            61.      Signatories of the CA-LGMA, including Fresh Express, must comply with the
10   current versions of best practices set out in the “Commodity Specific Food Safety Guidelines for
11
     the Production and Harvest of Lettuce and Leafy Greens.”
12
              62.      The Commodity Specific Guidelines for lettuce and leafy greens contain best
13
     practices, including but not limited to the following:
14

15                  a. Evaluate all produce fields for evidence of animal hazards and/or feces.

16                  b. Evaluate all land and waterways adjacent to all production fields for
                       possible sources of human pathogens of concern.
17
                    c. Conduct a rigorous pre-season environmental assessment of any CAFOs
18                     that may impact operations, and communicate with CAFO operators to
19                     document Best Management Practices (“BMPs”) within CAFO facilities.

20                  d. Evaluate agricultural water systems to ensure that the quality of
                       agricultural water used in leafy green operations is known and adequate
21                     for its intended use.
22
                    e. Use water that is of appropriate microbial quality for its intended use.
23
                    f. Test water routinely, and take appropriate remedial and corrective actions
24                     if microbial levels are above specific action levels, and retest to confirm
                       the efficacy of remedial and corrective actions.
25
                    g. Where fecal contamination is likely, treat agricultural water and test the
26
                       water whenever water systems are in use.
27

28
                                                     14
                                                  COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 15 of 61



 1          63.     In addition, CA-LGMA signatories, including Fresh Express, may only buy,

 2   consign, or otherwise accept or handle leafy green products from a shipper or producer who also
 3
     is in compliance with the best practices (including record keeping requirements), maintains a
 4
     traceback system, and is subject to periodic audit.
 5
            64.     As specified by the CA-LGMA, “LGMA members must be in 100 percent
 6
     compliance with all of the LGMA food safety practices in order to be certified. The LGMA
 7

 8   requires that members take corrective action on any and all findings cited during government

 9   audits and that preventive measures are in place to protect public health.”
10          65.     In addition to being a signatory of the CA-LGMA, Fresh Express also is and was
11
     a member of and signatory to the Arizona Leafy Green Products Shipper Marketing Agreement
12
     (“AZ-LGMA”) that were first implemented in October 2007.
13
            66.     Although the AZ-LGMA program is voluntary, the requirements contained
14

15   therein are mandatory for all signatories, including Fresh Express.

16          67.     The AZ-LGMA has requirements that are the same or substantially similar to

17   those in the CA-LGMA, as set forth above.
18          68.     In addition to the mandatory duties and responsibilities imposed on Fresh Express
19
     as a signatory of both the CA- and AZ-LGMAs, Fresh Express advertised and promoted its
20
     purported commitment to food safety. According to is website:
21
            What does Fresh Express do to assure salads are safe?
22

23          At Fresh Express, food safety is our number one priority throughout our entire
            company. We believe strongly that you have the right to expect salads that are
24          fresh and safe. Our food safety requirements begin right in the field with growing
            and harvesting practices and continue all the way through until our salads reach
25          your grocer.
26
            We meet – and in numerous instances exceed – the food safety requirements
27          established by government – and have for the past several years. Although we are
            recognized for our leadership in food safety, we would never rest on our past
28          laurels or successes. We have a program in place to continuously evaluate all of
                                                    15
                                              COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 16 of 61



 1          our food safety practices to make sure they’re as strong as they can be and
            working effectively. For food safety and freshness, you can count on Fresh
 2          Express.
 3
            69.     Fresh Express’s website also includes the following representations regarding the
 4
     safety of its salad products:
 5
            Food Safety is one of our top priorities. We’re very proud that our safety practices
 6          have become widely recognized throughout the food industry.
 7
            1. Excellence Before Everything
 8
            Before the first seed is even planted, sound food safety and Good Agricultural
 9          Practices are already in place. Our growers and harvesters must meet the high
            standards we have developed for growing and field practices, irrigation and water
10          quality, resource management, sanitation, harvesting and much more.
11
            2. Reap the Best
12
            Each year our Food Safety specialists inspect crop fields, complete individual
13          audit surveys and conduct many, many product safety reviews. Audits may be
            conducted prior to growing, and during production and harvest.
14

15                                                    ***

16          4. Train & Educate in Food Safety

17          At Fresh Express, we are firm believers that continual training and ongoing
            education at all levels are critical to food safety vigilance. Our employees attend
18
            and conduct training sessions and seminars every year on food safety and quality.
19          We also conduct special sessions for our alliance of growers to ensure they are
            adept at all of our enhanced requirements and that their teams and crews are
20          equally prepared to fulfill their food safety obligations each and every day.

21          Our large food safety and quality team of professionals includes food scientists,
            agronomists, soil scientists and other experts. They work throughout our
22
            processes to ensure that our efforts stay at the forefront of food safety
23          excellence….

24          70.     The Global Food Safety Initiative (“GFSI”) allows food companies to become

25   certified to food safety standards recognized by GFSI.
26          71.     One GFSI recognized standard is SQF Food Safety Code for Primary Production,
27
     Edition 8, the code edition in effect at the time of the outbreak at issue.
28
                                                   16
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 17 of 61



 1          72.     The SQF primary production code has specific provisions for water and land use

 2   risk assessments, including the following:
 3
            7.1.1.2 Production and growing sites shall have a risk assessment conducted to
 4          evaluate and document the risk to crops due to prior land use, adjacent land use,
            and other environmental factors .…
 5
            7.1.1.4 Where risks are identified, control measures shall be implemented to
 6          reduce the identified hazards to an acceptable level….
 7
            7.5.2.1 Agricultural water shall be drawn from a known clean source or treated to
 8          make it suitable for use. The producer shall conduct an analysis of the hazards to
            the irrigation water supply from source through to application, establish
 9          acceptance criteria for the monitoring of water and validate and verify the
            integrity of the water used to ensure it is fit for the purpose….
10

11          7H.1.1.2 When land use history or adjacent land use indicates a possibility of
            physical, chemical or biological contamination, preventive controls shall be
12          performed and documented to mitigate food safety risk….

13          7H.1.1.3 The assessment is re-performed, and documented, at least annually for
            environmental conditions or risk awareness that has changed since the last
14          assessment….
15
            7H.3.1.5 Water used with agricultural chemicals shall not be a source of product
16          or field contamination. Water used to dilute or deliver agricultural chemicals shall
            be from a source in compliance with the water system risk assessment and water
17          management plan, consistent with current industry practices or regulatory
            requirements for that commodity…..
18

19          73.     Despite the specific and science-based best practices for water safety, including

20   irrigation water, as set forth in the foregoing GAPs, codes, and guidelines, each of the

21   Defendants failed and refused to follow these best practices and/or ensure their suppliers
22
     followed them. These failures, up and down the supply chain involving each of the Defendants,
23
     were a direct cause of the adulteration of the salad products implicated in this outbreak.
24
            74.     These long-standing failures, which are contrary to its public representations and
25
     assurances, are violations of the Defendants’ food safety obligations and are a direct cause of the
26

27   illness and damages suffered by the Taylors.

28
                                                  17
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 18 of 61



 1          ii.     Processing and Distribution Standards

 2          75.     Food safety dangers and outbreak risks associated with fresh-cut vegetables
 3
     and/or fresh-cut produce have long been or should have been known by the entities in the chain
 4
     of distribution for the adulterated romaine lettuce responsible for the outbreak at issue, including
 5
     the Defendants.
 6
            76.     Fresh-cut vegetables and/or fresh-cut produce, as processed by companies such as
 7

 8   Fresh Express, are fresh fruits and vegetables for human consumption that have been minimally

 9   processed and altered in form by slicing, chopping, shredding, coring, or trimming, with or
10   without washing, prior to being packaged for use by the consumer or a retail establishment (e.g.,
11
     pre-cut, packaged, ready-to-eat salad mixes).
12
            77.     Processing fresh produce into fresh-cut products increases the risk of bacterial
13
     growth and contamination by breaking the natural exterior barrier of the produce. The release of
14

15   plant cellular fluids when produce is chopped or shredded provides a nutritive medium in which

16   pathogens, if present, can survive, grow, and spread.

17          78.     Proper sanitation procedures prevent the presence, survival, growth, and spread of
18   pathogens during fresh-cut processing. Inversely, the absence of proper sanitation increases the
19
     risk of pathogen contamination.
20
            79.     The process of mixing (i.e., comingling) raw produce common to many fresh-cut
21
     processing operations can cause pathogen contamination to spread to other lettuce products that
22

23   were not previously adulterated.

24          80.     Pathogenic microorganisms may also be spread by equipment in the plant

25   processing environment, including on food preparation surfaces, utensils, and machines used to
26
     process the lettuce, resulting in the further spread of dangerous organisms such as E. coli
27
     O157:H7.
28
                                                  18
                                               COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 19 of 61



 1          81.      The same process of mixing, processing, and comingling romaine lettuce from

 2   various farms and then packaging it together also makes traceback investigations difficult or
 3
     impossible, unless each party in the chain of distribution maintains suitable records that track the
 4
     movement of the product and all its ingredients from farm to fork.
 5
            82.      In February of 2008 the FDA issued a guidance document directed at processors
 6
     of fresh-cut produce, including romaine lettuce, entitled “Guidance for Industry: Guide to
 7

 8   Minimize Microbial Food Safety Hazards of Fresh-cut Fruits and Vegetables.”

 9          83.      In the its 2008 fresh-cut Guidance, the FDA recommended “the following
10   practices to ensure that incoming fresh produce is safe and suitable for processing into fresh-cut
11
     product:
12
                  a. Becoming aware of practices used by your suppliers (i.e., growers,
13                   packers, coolers, transporters, etc.);
14                b. Evaluating the practices of your suppliers by a knowledgeable food safety
15                   expert;

16                c. Accepting produce from suppliers who use GAPs, [Good Manufacturing
                     Practices (“GMPs”)] or other appropriate practice from the farm to the
17                   processing facility; and
18
                  d. Using a mechanism to verify the use of food safety practices by your
19                   suppliers (e.g., letter of certification or guarantee from a supplier).”

20          84.      The FDA’s 2008 fresh-cut Guidance also recommends that food
21
     processors should maintain records sufficient to reflect important product information
22
     and practice, including water quality and supply records, water treatment and monitoring
23
     records, product processing batch records, distribution records, and microbiological
24

25   contamination records.

26          85.      The 2008 fresh-cut Guidance notes that “use of package and date codes

27   can help link product packages with production times, equipment, raw ingredients
28
                                                    19
                                                 COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 20 of 61



 1   sources and may facilitate recovery of products during a recall…. Produce growers and

 2   packers, fresh-cut produce processors, and shippers are encouraged to work with their
 3
     partners in growing, transporting, distributing, packing, and processing, and with retail
 4
     sectors to develop technologies that allow identification of fresh-cut produce from the
 5
     grower to your operation, to the retailer, and to the consumer.”
 6
            86.      Despite the 2008 fresh-cut Guidance’s specific and science-based best
 7

 8   practices for processors of fresh-cut fruits and vegetables, issued more than a decade

 9   before the outbreak at issue, Fresh Express and Safeway failed to and/or refused to
10   properly follow and require suppliers to follow these Guidelines. These failures, up and
11
     down the supply chain involving each of the Defendants:
12
                  a. Were a direct cause of the adulteration of the romaine lettuce implicated in
13                   this outbreak;
14                b. Made traceback of adulterated romaine lettuce from farm-to-table
15                   needlessly difficult and time consuming;

16                c. Prevented identification and remediation of hazards that caused the
                     adulteration at issue before the fall of 2019 outbreak occurred; and
17

18                d. Otherwise made it impossible to detect and prevent the microbial
                     contamination that resulted in the outbreak at issue in this case.
19
            87.      In or before 2008 and continuing to the present, fresh-cut romaine lettuce was and
20
     is considered by the FDA to be “processed food” and therefore subject to the GMP requirements
21

22   for foods set forth in 21 C.F.R. Part 110.

23          88.      These requirements applied to Fresh Express, as the processor of the salad

24   product sold by Safeway and consumed by members of the Taylor family.
25          89.      Fresh Express’s conduct as set forth in this Complaint and as identified in further
26
     discovery, is in violation of the requirements set forth in 21 C.F.R. Part 110.
27

28
                                                     20
                                                  COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 21 of 61



 1          90.     As a direct result of Fresh Express’s conduct as set forth in this Complaint and as

 2   identified in further discovery, consisting of but not limited to violations of the requirements set
 3
     forth in 21 C.F.R. Part 110, the salad product grown and processed by Fresh Express, sold by
 4
     Safeway, and consumed by members of the Taylor family, was adulterated within the meaning of
 5
     Sections 402(a)(3) and 402(a)(4) of the Act.
 6
            91.     Despite these failures, for many years, Fresh Express also advertised and
 7

 8   promoted its commitment to food safety in its processing operations. According to its website

 9   Fresh Express claimed:
10          3. Pack in Prevention
11
            All of our leafy greens are carefully and thoroughly washed, blended and
12          prepared using our custom processes….

13          Just as in growing the crop, prevention is a primary focal point in our facilities.
            We meticulously adhere to follow FDA’s Food Safety Modernization Act
14          requirements including Current Good Manufacturing Practices and principles of
15          HACCP (Hazard Analysis and Critical Control Points). Our rigorous system is
            designed to prevent and mitigate against potential problems during the entire
16          salad-making process.

17          Our quality team conducts food safety and quality tests in our salad facilities. In
            fact, we perform multiple tests all day long. We are also evaluated by third-party
18          auditors to ensure our high standards.
19
            92.     The SQF Food Safety Code for Manufacturing is among the GMPs applicable to
20
     salad product processors and manufacturers. Edition 8.0, the code edition in effect at the time of
21
     the outbreak at issue, has specific provisions for raw materials and ingredients, including the
22

23   following:

24          2.3.2.4 Raw and packaging materials and ingredients shall be validated to ensure
            product safety is not compromised and the material is fit for its intended purpose.
25          Verification of raw materials and ingredients shall include certificates of
            conformance, or certificate of analysis, or sampling and testing….
26

27          2.4.3.8 The food safety team shall identify and document all food safety hazards
            that can reasonably be expected to occur at each step in the processes, including
28          raw materials and other inputs.
                                                     21
                                              COMPLAINT
      Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 22 of 61



 1
     2.4.3.9 The food safety team shall conduct a hazard analysis for every identified
 2   hazard, to identify which hazards are significant, i.e. their elimination or reduction
     to an acceptable level is necessary to ensure food safety. The methodology for
 3
     determining hazard significance shall be documented and used consistently to
 4   assess all potential hazards….

 5   2.4.3.11 Based on the results of the hazard analysis (refer to 2.4.3.9), the food
     safety team shall identify the steps in the process where control must be applied to
 6   eliminate a significant hazard or reduce it to an acceptable level (i.e. a critical
     control point, or CCP). In instances where a significant hazard has been identified
 7
     at a step in the process, but no control measure exists, the food safety team shall
 8   modify the process to include an appropriate control measure.

 9   2.4.3.12 For each identified CCP, the food safety team shall identify and
     document the limits that separate safe from unsafe product. The food safety team
10   shall validate the critical limits to ensure the designated level of control of the
11   identified food safety hazard(s); and that all critical limits and control measures
     individually or in combination effectively provide the level of control required
12   (refer to 2.5.2.1).

13   2.4.3.13 The food safety team shall develop and document procedures to monitor
     CCPs to ensure they remain within the established limits (refer to 2.4.3.12).
14   Monitoring procedures shall identify the personnel assigned to conduct testing,
15   the sampling and test methods, and the test frequency.

16   2.4.3.14 The food safety team shall develop and document deviation procedures
     that identify the disposition of affected product when monitoring indicates a loss
17   of control at a CCP. The procedures shall also prescribe actions to correct the
     process step to prevent recurrence of the safety failure.
18

19   2.4.4.1 Raw materials, ingredients, packaging materials, and services that impact
     on finished product safety shall meet the agreed specification (refer to 2.3.2) and
20   be supplied by an approved supplier….

21   2.4.4.8 The approved supplier program shall be based on the prior performance of
     a supplier and the risk level of the raw materials ingredients, packaging materials,
22
     and services supplied, and shall contain as a minimum:
23
        i.      Agreed specifications (refer to 2.3.2);
24
        ii.     Reference to the rating of the level of risk applied to a raw material
25              ingredients, packaging materials and services and the approved
                supplier;
26

27      iii.    A summary of the food safety controls implemented by the approved
                supplier;
28
                                           22
                                        COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 23 of 61



 1                  iv.       Methods for granting approved supplier status;

 2                  v.        Methods and frequency of monitoring approved suppliers;
 3
                    vi.       Details of the certificates of conformance if required; and
 4
                    vii.      Methods and frequency of reviewing approved supplier performance
 5                            and status.
 6           10.7.1.1 The process flow shall be designed to prevent cross contamination and
             organized so there is a continuous flow of product through the product handling
 7
             and packaging area.
 8
             10.7.2.1 … Unprocessed field product shall be received and segregated to ensure
 9           there is no cross contamination.
10           93.           Despite Fresh Express’s assurance that it maintains strict quality control
11
     standards from field to delivery, it failed to monitor and require food safety compliance
12
     on the part of the grower that supplied the lettuce that caused the E. coli outbreak at issue
13
     in this case.
14

15           94.           Despite Fresh Express’s assurance that it maintains strict quality control

16   standards from field to delivery, it failed to ensure the raw produce it processed was not

17   contaminated when it arrived at Fresh Express’s processing facility, did not become
18   contaminated by comingling and processing with adulterated romaine lettuce, or did not
19
     become contaminated by unsanitary conditions at Fresh Express’s processing facilities.
20
             95.           These long-standing failures, which are contrary to its public
21
     representations and assurances, are violations of Fresh Express’s food safety obligations
22

23   and are a direct cause of the illness and damages suffered by the Taylors.

24           iii.          Retail Standards

25           96.           One of the key industry standards for produce safety in retail food
26
     establishments, including Safeway, is the “Produce Safety Best Practices Guide for
27
     Retailers” published by the food industry association, Food Marketing Institute (“FMI”).
28
                                                         23
                                                      COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 24 of 61



 1          97.      The January 2014 edition of the “Produce Safety Best Practices Guide for

 2   Retailers” notes that “Prevention of biological, physical and chemical contamination that
 3
     can harm consumers should be the focus for all commodities and for all food safety
 4
     programs at all stages of the supply chain. Risk factors should be assessed by commodity,
 5
     production practices, outbreak history, growing location, intended use and for ready-to-
 6
     eat produce.”
 7

 8          98.      FMI’s Best Practices outline other practices and procedures that retail

 9   establishments should follow for produce safety, including:
10                a. Assuring that all entities in the chain of distribution – from farm to fork –
11                   have written food safety programs in place;

12                b. Establishing and communicating produce commodity specifications
                     including food safety requirements;
13
                  c. Working with supply chain partners using a step-based program for all
14                   farms, including small farms, in which training materials are available to
15                   strengthen food safety programs;

16                d. Using best practices guidelines for a retailer supplier approval list;

17                e. Verifying that an existing or potential supplier has a food safety
                     foundation in place;
18

19                f. Applying best practices to international and domestic grower/shippers,
                     harvesters, coolers, packers, packinghouses, wholesalers and distributors;
20
                  g. Communicating education and training resources for on-farm produce
21                   safety;
22
                  h. Partnering with small growers to help them get started on building their
23                   food safety plans through outreach, education, and guiding suppliers to
                     resources they can use;
24
                  i. Using cooperative extension services to help with the development and
25                   maintenance of a food safety foundation;
26
                  j. Highlighting additional food safety resources for smaller growers in order
27                   to ensure that the same food safety foundation is applied to all produce;

28
                                                    24
                                                 COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 25 of 61



 1                k. Communicating with suppliers on at least an annual basis to address roles,
                     responsibilities and expectations;
 2
                  l. Communicating with suppliers to ensure all requirements and
 3
                     specifications are clearly and fairly described and followed;
 4
                  m. Using third party audits to verify food safety compliance;
 5
                  n. Using volunteer audits administered by the USDA that focuses on best
 6                   agricultural practices to verify that vegetables including romaine lettuce
                     are produced, packed, handled, and stored in the safest manner possible to
 7
                     minimize the risk of microbial contamination; and
 8
                  o. Using self-audits to establish compliance with FDA’s 1998 GAP’s
 9                   Guidance, National GAP’s Program, or any of the recognized commodity
                     specific food safety guidance.
10
            99.      Safeway’s website contains links that lead to a “Food Safety” page on Albertson
11
     Companies’ website, which states as follows:
12

13          We’re proud to sell safe, high-quality products for you and your family to enjoy
            worry-free....
14
            Quality assurance is a constant priority for us, from the store level up through our
15          national operations, because it matters to our shoppers. To ensure that we
            maintain the highest standards of quality, we participate in the Global Food Safety
16          Initiative (GFSI), a collaborative initiative among food safety experts and service
            providers from retail, manufacturing, food service and supply chain sectors. The
17          GFSI benchmarks existing food standards against food safety criteria and existing
            practices.
18
            All of Albertsons Companies manufacturing facilities are GFSI-certified, and we
19          are working toward the same certification for the vendor community that
20          manufactures our private-label products — a goal we have almost reached.

21          100.     One GFSI recognized standard is SQF Food Safety Code for Food Retail, Edition

22   8, the code edition in effect at the time of the outbreak at issue.
23          101.     The SQF retail code has specific provisions for supplier approval, including the
24
     following:
25
                     2.3.4.4 The approved supplier program shall be based on the prior
26                   performance of a supplier and the risk level of the pre-packaged foods,
                     raw materials ingredients, packaging materials, and services supplied, and
27                   shall contain as a minimum:
28
                                                    25
                                                 COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 26 of 61



 1                      i. Agreed specifications;

 2                      ii. Reference to the rating of the level of risk applied to products, raw
                            material ingredients, packaging materials and services and the
 3                          approved supplier;
 4                      iii. A summary of the food safety controls implemented by the
                             approved supplier;
 5
                        iv. Methods for granting approved supplier status (including
 6                          regulation, recall and specification);

 7                      v. Methods and frequency of monitoring approved suppliers;

 8                      vi. Details of the certificates of conformance if required, and
                        vii. Methods and frequency of reviewing approved supplier
 9
                             performance and status.
10                  2.3.4.5 A register of approved supplier and records of inspections and audits of
                    approved suppliers shall be maintained….
11

12                  2.4.1.2 The organization shall ensure that, at the time of sale to its customer
                    and/or consumer, the food sold shall comply with the legislation that applies to
13                  the food and its production in the country of its origin and destination. This
                    includes compliance with legislative requirements applicable to maximum residue
14                  limits, food safety, packaging, product description, nutritional, allergen and
15                  additive labeling, and to relevant established industry codes of practice.

16          102.    Safeway made no meaningful effort to monitor or require food safety compliance

17   on the part of the suppliers of food products it sold in its stores, including Fresh Express and the
18   supplier of the adulterated romaine lettuce incorporated into the salad product at issue.
19
            103.    These long-standing failures, which are absolutely contrary to its public
20
     representations and assurances, are violations of Safeway’s food safety obligations and are a
21
     direct cause of the illness and damages suffered by the Taylors.
22

23   C.     Prior Outbreaks Associated with Produce

24          104.    Despite guidance and regulations intended to prevent E. coli O157:H7 and other

25   pathogenic outbreaks associated with lettuce and other leafy greens, these outbreaks have been
26
     repeatedly recurring over the last 25 years.
27

28
                                                   26
                                                COMPLAINT
               Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 27 of 61



 1          105.     Outlined below is a list of E. coli outbreaks involving contaminated lettuce or

 2   leafy greens:
 3
        Date              Vehicle             Etiology           Confirmed           States/Provinces
 4                                                               Cases
        July 1995         Lettuce (leafy      E. coli O157:H7    74                  1:MT
 5                        green; red;
                          romaine)
 6      Sept. 1995        Lettuce             E. coli O157:H7    20                  1:ID
 7                        (romaine)
        Sept. 1995        Lettuce (iceberg)   E. coli O157:H7    30                  1:ME
 8      Oct. 1995         Lettuce (iceberg;   E. coli O157:H7    11                  1:OH
                          unconfirmed)
 9      May-June          Lettuce             E. coli O157:H7    61                  3:CT, IL, NY
        1996              (mesclun; red
10
                          leaf)
11      May 1998          Salad               E. coli O157:H7    2                   1:CA
        Feb.-Mar.         Lettuce (iceberg)   E. coli O157:H7    72                  1:NE
12      1999
        Oct. 1999         Salad               E. coli O157:H7    92                  3:OR, PA, OH
13
        Oct. 2000         Lettuce             E. coli O157:H7    6                   1:IN
14      Nov. 2001         Lettuce             E. coli O157:H7    20                  1:TX
        July-Aug.         Lettuce             E. coli O157:H7    29                  2:WA, ID
15      2002              (romaine)
        Nov. 2002         Lettuce             E. coli O157:H7    13                  1:Il
16      Dec. 2002         Lettuce             E. coli O157:H7    3                   1:MN
17      Oct. 2003-        Lettuce (mixed      E. coli O157:H7    57                  1:CA
        May 2004          salad)
18      Apr. 2004         Spinach             E. coli O157:H7    16                  1:CA
        Nov. 2004         Lettuce             E. coli O157:H7    6                   1:NJ
19      Sept. 2005        Lettuce             E. coli O157:H7    32                  3:MN, WI, OR
20                        (romaine)
        Sept. 2006        Spinach (baby)      E. coli O157:H7    205                 Multistate and
21                                            and other                              Canada
                                              serotypes
22      Nov./Dec.         Lettuce             E. coli O157:H7    71                  4:NY, NJ, PA,
        2006                                                                         DE
23
        Nov./Dec.         Lettuce             E. coli O157:H7    81                  3:IA, MN, WI
24      2006
        July 2007         Lettuce             E. coli O157:H7    26                  1:AL
25      May 2008          Romaine             E. coli O157:H7    9                   1:WA
        Oct. 2008         Lettuce             E. coli O157:H7    59                  Multistate and
26                                                                                   Canada
27      Nov. 2008         Lettuce             E. coli O157:H7    130                 Canada

28
                                                  27
                                               COMPLAINT
                 Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 28 of 61



 1        Sept. 2009        Lettuce:            E. coli O157:H7    29                  Multistate
                            Romaine or
 2                          Iceberg
 3        Sept. 2009        Lettuce             E. coli O157:H7    10                  Multistate
          April 2010        Romaine             E. coli O145       33                  5:MI, NY, OH,
 4                                                                                     PA, TN
          Oct. 2011         Romaine             E. coli O157:H7    60                  Multistate
 5        April 2012        Romaine             E. coli O157:H7    28                  1:CA
 6
                                                                                       Canada
 7        June 2012         Romaine             E. coli O157:H7    52                  Multistate
          Sept. 2012        Romaine             E. coli O157:H7    9                   1:PA
 8        Oct. 2012         Spinach and         E. coli O157:H7    33                  Multistate
                            Spring Mix
 9                          Blend
10        Apr. 2013         Leafy Greens        E. coli O157:H7    14                  Multistate
          Aug. 2013         Leafy Greens        E. coli O157:H7    15                  1:PA
11        Oct. 2013         Ready-To-Eat        E. coli O157:H7    33                  Multistate
                            Salads
12        Apr. 2014         Romaine             E. coli O126       4                   1:MN
13        Apr. 2015         Leafy Greens        E. coli O145       7                   3:MD, SC, VA
          June 2016         Mesclun Mix         E. coli O157:H7    11                  3:IL, MI, WI
14        Nov. 2017         Leafy Greens        E. coli O157:H7    67                  Multistate and
                                                                                       Canada
15        March 2018        Romaine             E. coli O157:H7    201                 Multistate and
                                                                                       Canada
16
          October 2018      Romaine             E. coli O157:H7    62                  Multistate and
17                                                                                     Canada

18   D.      Outbreaks in the fall of 2016, 2017, and 2018
19           106.      The multistate E. coli outbreak associated with romaine lettuce that occurred in
20
     the fall of 2018, referenced above, was investigated by the FDA, CDC, and other public health
21
     entities.
22
             107.      On February 13, 2019, the FDA published its “Investigation Summary: Factors
23

24   Potentially Contributing to the Contamination of Romaine Lettuce Implicated in the Fall 2018

25   Multi-State Outbreak of E. Coli O157:H7.”

26           108.      This Investigation Summary noted that “All E. coli O157:H7 isolates from ill
27
     consumers had a rare genetic fingerprint, as determined by whole genome sequencing, that was
28
                                                    28
                                                 COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 29 of 61



 1   closely related to one previously seen in ill consumers in the U.S. and Canada in the Fall of 2016

 2   and the Fall of 2017.”
 3
            109.      Assisted by historical, epidemiological, and traceback analyses from the 2016 and
 4
     2017 outbreaks, as well as new information, government traceback investigations narrowed the
 5
     geographic origin of contaminated romaine lettuce in the fall of 2018 outbreak to three counties
 6
     in California.
 7

 8          110.      The FDA’s Investigation Summary observes that the outbreak strain was collected

 9   from sediment of an on-farm water reservoir used by one of the farms implicated in the fall of
10   2018 outbreak.
11
            111.      The FDA’s Investigation Summary concluded that this on-farm water reservoir
12
     was not effectively treated with sanitizer to ensure that water used to contact romaine lettuce at
13
     harvest, during postharvest handling, and to wash and rinse harvest equipment food contact
14

15   surfaces was not contaminated with pathogenic bacteria.

16          112.      The FDA’s Investigation Summary concluded that, while it was uncertain how the

17   outbreak strain of E. coli O157:H7 was introduced into this on-farm reservoir:
18          evidence of extensive wild animal activity, including waterfowl, rodents, coyotes,
19          etc., and animal burrows near the contaminated reservoir sediment was noted by
            the investigation team and likely warrants consideration as a possible source(s) of
20          the human pathogen found in the on-farm water reservoir. Additionally, adjacent
            land use including the use of soil amendments, or for animal grazing on nearby
21          land by cattle and horses, may have had the potential to be reservoirs of E. coli
            O157:H7.
22

23          113.      The FDA’s Investigation Summary further concluded that “Foodborne illness

24   outbreaks caused by this specific strain of E. coli O157:H7 occurred in 2016, 2017, and 2018,

25   indicating that the outbreak strain may have either persisted in the environment or may been
26
     repeatedly introduced into the environment from an unknown source.”
27

28
                                                   29
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 30 of 61



 1          114.    The FDA’s February 13, 2019, Investigative Summary further observed that,

 2   “industry has the responsibility for ensuring that the foods they bring to market are safe for
 3
     consumers to eat. All segments of the leafy greens industry should thoroughly review current
 4
     operations, procedures, policies and practices taking into consideration the findings of this
 5
     investigation report, the [FDA Food Safety Modernization Act (“FSMA”)] Product Safety Rule,
 6
     the FSMA Preventive Controls for Human Foods Rule and other relevant FSMA regulations.”
 7

 8          115.    The Investigation Summary recommended that entities in the leafy green industry

 9   assess their operations for compliance with applicable requirements of the FSMA Produce Safety
10   Rule and GAPs, including:
11
                a. Assure all agricultural water used by growers is safe and of adequate sanitary
12                 quality, which may include:

13                      i. Develop and use of water treatment protocols, including treatment
                           verification;
14

15                      ii. Assess and mitigate risks related to wild animal intrusion;

16                     iii. Assess and mitigate risks related to land uses near or adjacent to
                            agricultural water sources that may contaminate agricultural water;
17
                b. Perform a root cause analysis (“RCA”) to determine the likely source of the
18                 contamination, if prevention measures have failed, and whether additional
19                 measures are needed to prevent reoccurrence;

20              c. Conduct routine pre-harvest and finished product verification testing; and

21              d. Be able to trace product back to the specific source in real time.
22
            116.    The Investigation Summary states that “The FDA recommendations as a result of
23
     this investigation are similar to and reinforce the changes recommended in the Environmental
24
     Assessment associated with the Spring of 2018 STEC outbreak associated with romaine lettuce
25
     from the Yuma growing region.” Those recommendations included assessment of water safety,
26

27   assessment and mitigation of risks related to nearby land uses (including CAFO operations),

28
                                                  30
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 31 of 61



 1   verify suppliers’ consistent implementation of food safety procedures, policies, and practices,

 2   and root cause analyses (“RCA”) to determine the cause of prior adulteration events.
 3
             117.    Defendants failed to implement these recommendations.
 4
             118.    A RCA is a method of assessing problems based on their root causes. It analyzes
 5
     the underlying factors in any given adverse reaction to identify a problem’s source and corrective
 6
     measures to fix it. This process delves deeper than FDA outbreak investigations to find answers
 7

 8   based on hidden causes and their effects, rather than merely looking at the most apparent.

 9           119.    Despite RCA’s long and successful application in assessing and preventing unsafe
10   practices, both of the Defendants failed to perform and document a RFA to identify the root
11
     cause of the repeated leafy green adulteration outbreaks and the role that contaminated
12
     agricultural water played in causing them.
13
             120.    Had such a RCA been conducted in the years prior to this outbreak, the data
14

15   obtained therefrom would have allowed each of the Defendants to prevent the use of

16   contaminated irrigation water that caused this outbreak.

17           121.    Despite the 2016, 2017, and 2018 E. coli O157:H7 outbreaks, and warnings from
18   the CDC, FDA, state and local health officials, scholars, trade groups, and others, STEC
19
     outbreaks continued to occur.
20
             122.    Despite repeated and deadly STEC outbreaks over the course of more than a
21
     decade, and means by which to prevent them, outbreaks continued to occur because growers,
22

23   harvesters, distributors, processors, retailers, and other entities in the supply chain, including the

24   Defendants, failed to implement and follow—or require their suppliers to implement and

25   follow—safe practices that would have prevented the risk of the ongoing outbreaks including the
26
     one at issue in this case.
27

28
                                                   31
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 32 of 61



 1           123.    Despite the long history of outbreaks associated with leafy greens, including

 2   romaine lettuce, the leafy green industry, including the Defendants, resisted efforts to impose
 3
     certain mandatory safety standards.
 4
     E.      Romaine Lettuce Linked to the Fall of 2019 E. coli O157:H7 Outbreak
 5
             124.    Given the number of E. coli outbreaks associated with salad product and produce
 6
     over the last two decades, and warnings from the CDC, FDA, state and local health officials,
 7

 8   scholars, trade groups, and others, the risk of another E. coli outbreak was known and/or

 9   reasonably foreseeable to ordinarily prudent growers, harvesters, distributors, processors,
10   manufacturers, and sellers of romaine lettuce, including the Defendants, prior to October 31,
11
     2019.
12
             125.    Given the foreseeable risk of another E. coli outbreak associated with salad
13
     product and produce prior to October 31, 2019, growers, processors, distributors, manufacturers,
14

15   and sellers of romaine lettuce had a duty, among other things, to:

16                a. Identify potential sources of E. coli contamination;

17                b. Eliminate, or guard against, sources of potential E. coli contamination,
                     including but not limited by:
18

19                        i. Maintaining safe and sanitary conditions at their facilities;

20                       ii. Using safe and sanitary irrigation, washing, and chemical treatment
                             methods;
21
                        iii. Choosing suppliers that utilized safe and sanitary procedures; and
22

23                      iv. Sterilizing any E. coli bacteria that had contaminated harvested
                            romaine lettuce; and
24
                  c. Warn consumers of romaine lettuce regarding the risk of E. coli contamination.
25
             126.    Each of the Defendants failed to fulfill the duties listed in the preceding
26

27   paragraph.

28           127.    Entities in the food distribution chain, including the Defendants, failed to require,
                                                        32
                                                 COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 33 of 61



 1   implement, follow, and/or document compliance with accepted practices, government and

 2   industry guidance documents, GAPs, GMPs, and peer reviewed scientific journals, among other
 3
     things, that enunciate the standard of care regarding safe use and application of water to green
 4
     leafy vegetables, including romaine lettuce.
 5
               128.   Prior to the fall of 2019 outbreak, the entities in the supply chain, including the
 6
     Defendants, failed to conduct appropriate assessments, testing, verification, and RCAs to ensure
 7

 8   salad product adulterated with dangerous E. coli O157:H7 was not sold to and consumed by the

 9   public.
10             129.   The Defendants’ failure to fulfill these duties caused the fall of 2019
11
     outbreak that resulted in the illnesses, injuries, and damages of A.T., K.T., T.T., and B.T.
12
               130.   In November of 2019, the FDA, the CDC, and state health authorities announced
13
     they were investigating an outbreak of illnesses caused by E. coli O157:H7 associated with
14

15   romaine lettuce, which consisted of three concurrent outbreaks: one that included cases in the

16   United States and Canada; one that Washington state potentially linked to leafy greens; and a

17   third outbreak, with cases in the United States and Canada, linked to Fresh Express Sunflower
18   Crisp Chopped Salad Kits (collectively “fall of 2019 outbreak”).
19
               131.   The investigation of the fall of 2019 outbreak was announced just as another E.
20
     coli 0157:H7 outbreak had ended. Specifically, on October 31, 2019, the FDA announced it had
21
     been investigating an E. coli 0157:H7 outbreak involving 23 illnesses that was likely associated
22

23   with romaine lettuce. At the time of the FDA’s announcement, the active investigation had ended

24   and the outbreak appeared to be over.

25             132.   The fall of 2019 outbreak was even more severe. Illness related to the outbreak
26
     strain of E. coli O157:H7 appeared on September 20, 2019, and were observed until December
27
     21, 2019. The illness affected a wide range of individuals from the ages of less than 1 to 89 years
28
                                                    33
                                                 COMPLAINT
                   Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 34 of 61



 1   old. Of the 167 people with information available, 85 (52%) required hospitalization, and 14 of

 2   those individuals developed HUS.
 3
              133.     Epidemiological, laboratory, and traceback evidence indicated that romaine
 4
     lettuce from the Salinas, California growing region was a likely source of this outbreak.
 5
              134.     Traceback analyses on the outbreak identified a common grower in Salinas,
 6
     though the identity of that grower has not been released.
 7

 8            135.     In December of 2019, testing by the Wisconsin Department of Health Services

 9   detected E. coli in an unopened bag of Fresh Express brand Leafy Green Romaine. The source
10   identified on the bag was Salinas, California.
11
              136.     The 2019 outbreak at issue also occurred because Defendants Safeway and Fresh
12
     Express failed to follow the preventive control strategies outlined by the FDA, the CA- and AZ-
13
     LGMA, industry groups, academicians and scientists, and others, including those described
14

15   above.

16            137.     Defendants failed to remove adulterated salad product from the market, which

17   increased the severity and impact of the 2019 outbreak.
18            138.     Defendants made no meaningful effort to recall products containing adulterated
19
     romaine or otherwise warn consumers about the risk of serious harm from adulterated romaine
20
     lettuce sold by Defendants.
21
     F.       The Taylors’ Infection by E. coli O157:H7
22

23            i.       Defendants Sold Tainted Salad Product to the Taylors

24            139.     Prior to October 31, 2019, the health and development of the four Taylor children

25   were normal.
26

27

28
                                                    34
                                                 COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 35 of 61



 1          140.   On October 31, 2019, the Taylors purchased two bags of Fresh Express American

 2   salad from the Safeway store located at 2901 F. Road in Grand Junction, Colorado, as reflected
 3
     on the following receipt as “2 QTY FE AMRCN S”:
 4

 5

 6

 7

 8

 9

10

11

12

13
            141.   The produce in this salad mix was grown, processed, manufactured, marketed,
14
     and/or sold by Fresh Express.
15

16          142.   The Fresh Express American salad kit at issue contained romaine lettuce, as

17   demonstrated by the product packaging:

18

19
20

21

22

23

24          143.   The romaine lettuce in the Fresh Express American salad purchased and

25   consumed by members of the Taylor family was contaminated with the same strain of E. coli
26
     O157:H7 implicated in the above-described multistate outbreak.
27

28
                                                 35
                                              COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 36 of 61



 1          ii.      A.T.’s Illness

 2          144.     Between October 31, 2019, and November 4, 2019, eight-year-old A.T. consumed
 3
     Defendants’ adulterated salad product.
 4
            145.     On or about November 4, 2019, A.T. began experiencing the onset of E. coli
 5
     symptoms which included abdominal pain, fatigue, vomiting, and diarrhea.
 6
            146.     Subsequently A.T.’s symptoms continued and intensified. She also developed the
 7

 8   hallmark symptom of an STEC infection: profuse bloody diarrhea.

 9          147.     Over the course of the next few days, A.T. remained in a constant state of distress,
10   suffering from the same painful symptoms.
11
            148.     A.T. was brought to the emergency room where lab work was done, including a
12
     stool sample.
13
            149.     A.T.’s stool sample tested positive for Shiga toxin producing E. Coli.
14

15          150.     A.T.’s stool culture proved to be genetically related to the outbreak strains of E.

16   coli O157:H7 associated with romaine lettuce produced in the Salinas Valley of California.

17          151.     The only adulterated food consumed by A.T. during the incubation period for E.
18   coli O157:H7 was the salad product sold by Defendants Fresh Express and Safeway to the
19
     Taylors on October 31, 2019.
20
            152.     On or about November 7, 2019, A.T. was admitted to St. Mary’s Hospital. By this
21
     time, her diarrhea was “grossly bloody.”
22

23          153.     A.T. was diagnosed with HUS and acute renal failure.

24          154.     A.T.’s conditioned deteriorated and she was transferred to the Children’s Hospital

25   on November 9, 2019, for further care of her E. coli infection.
26
            155.     A.T.’s condition continued to deteriorate, as her HUS became complicated by
27
     central nervous system involvement with encephalopathy.
28
                                                   36
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 37 of 61



 1          156.    A.T. remains hospitalized at Children’s Hospital.

 2          157.    A.T.’s condition has required invasive and painful medical treatment.
 3
            158.    A.T.’s injuries are permanent.
 4
            159.    A.T. is at risk in the future for development of further kidney, cardiovascular, and
 5
     neurological complications from her injuries.
 6
            160.    A.T. contracted her confirmed E. coli O157:H7 illness by consuming the
 7

 8   Defendants’ E. coli O157:H7-contaminated salad product.

 9          161.    A.T. suffered injury and damages as a direct and proximate result of the defective
10   and unreasonably dangerous condition of the adulterated salad product that Defendants grew,
11
     processed, manufactured, distributed, marketed, and/or sold. A.T. has suffered and will continue
12
     to suffer significant injuries and damages including but not limited to: past and future physical
13
     and emotional injury, past and future medical costs and expenses, past and future physical and
14

15   mental pain and suffering, past and future discomfort and loss of enjoyment of life, past and

16   future wage loss, loss of earning capacity, and other damages to be proved at trial.

17          iii.    K.T.’s Injuries
18          162.     Between October 31, 2019, and November 6, 2019, ten-year-old K.T. consumed
19
     Defendants’ adulterated salad product.
20
            163.    On or about November 6, 2019, K.T. began experiencing the onset of E. coli
21
     symptoms that included abdominal pain, fatigue, vomiting and diarrhea.
22

23          164.    Subsequently K.T.’s symptoms continued and intensified. He also developed the

24   hallmark symptom of an STEC infection: profuse bloody diarrhea.

25          165.    Over the course of the next few days, K.T. remained in a constant state of distress,
26
     suffering from the same painful symptoms.
27
            166.    On or about November 7, 2019, K.T. was admitted to St. Mary’s Hospital along
28
                                                  37
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 38 of 61



 1   with his sister, A.T.

 2           167.    While at St. Mary’s Hospital, a stool sample taken from K.T., which tested
 3
     positive for Shiga toxin producing E. coli.
 4
             168.    K.T.’s stool culture proved to be genetically related to the outbreak strains of E.
 5
     coli O157:H7 associated with romaine lettuce produced in the Salinas Valley of California.
 6
             169.    The only adulterated food consumed by K.T. during the incubation period for E.
 7

 8   coli O157:H7 was the salad product sold by Defendants Fresh Express and Safeway to the

 9   Taylors on October 31, 2019.
10           170.    K.T. remained at St. Mary’s Pediatric for several more days, but his conditioned
11
     deteriorated and he was transferred to the Children’s Hospital on November 9, 2019, for further
12
     care of his E. coli infection.
13
             171.    K.T. was diagnosed with HUS.
14

15           172.    K.T. remained hospitalized at Children’s Hospital until November 17, 2019.

16           173.    During this prolonged hospitalization, K.T. experienced continued physical

17   problems, including but not limited to acute kidney injury and anemia.
18           174.    K.T.’s condition has required invasive and painful medical treatment.
19
             175.    K.T.’s injuries are permanent.
20
             176.    K.T. is at risk in the future for development of further kidney and cardiovascular
21
     complications from his injuries.
22

23           177.    K.T. contracted his confirmed E. coli O157:H7 illness by consuming the

24   Defendants’ E. coli O157:H7-contaminated salad product.

25           178.    K.T. suffered injury and damages as a direct and proximate result of the defective
26
     and unreasonably dangerous condition of the adulterated salad product that Defendants grew,
27
     processed, manufactured, distributed, marketed, and/or sold. K.T. has suffered and will continue
28
                                                   38
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 39 of 61



 1   to suffer significant injuries and damages including but not limited to: past and future physical

 2   and emotional injury, past and future medical costs and expenses, past and future physical and
 3
     mental pain and suffering, past and future discomfort and loss of enjoyment of life, past and
 4
     future wage loss, loss of earning capacity, and other damages to be proved at trial.
 5
            iii.    T.T.’s Injuries
 6
            179.    Between October 31, 2019, and November 8, 2019, nine-month-old T.T. was
 7

 8   exposed to other members of the Taylor family who were infected with E. coli O157:H7 as a

 9   result of their consumption of Defendants’ adulterated salad products.
10          180.    On or about November 8, 2019, T.T. began experiencing the onset of E. coli
11
     symptoms which included diarrhea and dehydration.
12
            181.    On or about November 11, 2019, T.T. presented to his primary care physician for
13
     treatment of diarrhea and decreased intake.
14

15          182.    A stool sample was taken from T.T. on November 11, 2019.

16          183.    T.T.’s stool sample tested positive for Shiga toxin producing E. coli.

17          184.    T.T.’s stool culture proved to be genetically related to the outbreak strains of E.
18   coli O157:H7 associated with romaine lettuce produced in the Salinas Valley of California.
19
            185.    T.T. did not consume any adulterated food during the incubation period for E. coli
20
     O157:H7, but was secondarily exposed to the outbreak strain of E. coli that contaminated the
21
     salad product at issue, which caused his confirmed E. coli O157:H7 illness.
22

23          186.    On or about November 13, 2019, T.T. was admitted to Children’s Hospital, where

24   two of his siblings had been already admitted. T.T. remained there until November 16, 2019.

25          187.    During this hospitalization, T.T. experienced continued physical problems,
26
     including but not limited to viral croup, continued dehydration, and diarrhea.
27
            188.    T.T. suffered injury and damages as a direct and proximate result of the defective
28
                                                  39
                                               COMPLAINT
                 Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 40 of 61



 1   and unreasonably dangerous condition of the adulterated salad product that Defendants grew,

 2   processed, manufactured, distributed, marketed, and/or sold. T.T. has suffered and will continue
 3
     to suffer significant injuries and damages including but not limited to: past and future physical
 4
     and emotional injury, past and future medical costs and expenses, past and future physical and
 5
     mental pain and suffering, past and future discomfort and loss of enjoyment of life, past and
 6
     future wage loss, loss of earning capacity, and other damages to be proved at trial.
 7

 8          iv. B.T.’s Injuries

 9          189.     Between October 31, 2019, and November 15, 2019, four-year-old B.T. was
10   exposed to other members of the Taylor family who were infected with E. coli O157:H7 as a
11
     result of their consumption of Defendants’ adulterated salad products.
12
            190.     On or about November 15, 2019, B.T. began experiencing the onset of E. coli
13
     symptoms which included abdominal pain, fatigue, diarrhea, and dehydration.
14

15          191.     B.T. also developed the hallmark symptom of an STEC infection: profuse bloody

16   diarrhea.

17          192.     On or about November 16, 2019, B.T. was admitted to Children’s Hospital where
18   all of his siblings had been admitted.
19
            193.     While B.T. was at Children’s Hospital, a stool sample was taken, which tested
20
     positive for Shiga toxin producing E. coli.
21
            194.     B.T.’s stool culture proved to be genetically related to the outbreak strains of E.
22

23   coli O157:H7 associated with romaine lettuce produced in the Salinas Valley of California.

24          195.     B.T. did not consume any adulterated food during the incubation period for E. coli

25   O157:H7, but was secondarily exposed to the outbreak strain of E. coli that contaminated the
26
     salad product at issue, which caused his confirmed E. coli O157:H7 illness.
27
            196.     B.T. was diagnosed with HUS, acute kidney injury, anemia, and
28
                                                   40
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 41 of 61



 1   thrombocytopenia.

 2           197.    B.T. remained hospitalized from November 16, 2019 until November 29, 2019.
 3
             198.    B.T.’s condition has required invasive and painful medical treatment.
 4
             199.    B.T.’s injuries are permanent.
 5
             200.    B.T. is at risk in the future for development of further kidney, cardiovascular, and
 6
     neurological complications from his injuries.
 7

 8           201.    B.T. suffered injury and damages as a direct and proximate result of the defective

 9   and unreasonably dangerous condition of the adulterated salad product that Defendants grew,
10   processed, manufactured, distributed, marketed, and/or sold. B.T. has suffered and will continue
11
     to suffer significant injuries and damages including but not limited to: past and future physical
12
     and emotional injury, past and future medical costs and expenses, past and future physical and
13
     mental pain and suffering, past and future discomfort and loss of enjoyment of life, past and
14

15   future wage loss, loss of earning capacity, and other damages to be proved at trial.

16           v.      Eric Taylor and Kayla Taylor

17           202.    As a direct and proximate result of Defendants’ conduct, and A.T., K.T., T.T., and
18   B.T.’s resulting illnesses, Eric Taylor and Kayla Taylor have incurred medical and other
19
     expenses arising from the treatment of their minor children.
20
             203.    As a direct and proximate result of Defendants’ conduct, and A.T., K.T., T.T., and
21
     B.T.’s resulting illnesses, Eric Taylor and Kayla Taylor have missed significant amounts of time
22

23   from work, and have sustained and will continue to sustain wage loss because of their minor

24   children’s injuries.

25           204.    As a direct and proximate result of Defendants’ conduct, and A.T.’s resulting
26
     illnesses, Eric Taylor and Kayla Taylor have lost the love, care, affection, companionship, and
27
     other pleasures of the family relationship with their daughter, A.T.
28
                                                   41
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 42 of 61



 1          205.     As a proximate or direct cause of Defendants’ conduct, Eric Taylor and Kayla

 2   Taylor have suffered irreparable emotional distress.
 3
                                             First Claim for Relief
 4                        (Strict Liability of Fresh Express: Manufacturing Defect)

 5          206.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 6   forth herein.
 7
            207.     Fresh Express grew, harvested, processed, manufactured, distributed, and/or sold
 8
     the adulterated salad product that caused the Taylors’ injuries.
 9
            208.     Fresh Express is in the business of growing, harvesting, processing,
10

11   manufacturing, distributing, marketing, and/or selling salad products.

12          209.     Growers and harvesters that supplied romaine lettuce to Fresh Express were Fresh

13   Express’s actual agents. Therefore, Fresh Express is liable for the acts and omissions of those
14   growers and harvesters that supplied the adulterated romaine lettuce that caused the Taylors’
15
     damages.
16
            210.     Growers and harvesters that supplied romaine lettuce to Fresh Express were Fresh
17
     Express’s ostensible agents. Therefore, Fresh Express is liable for the acts and omissions of those
18

19   growers and harvesters that supplied the adulterated romaine lettuce that caused the Taylors’

20   damages.

21          211.     Fresh Express had a duty to grow, harvest, process, manufacture, distribute, and
22
     sell salad products that were reasonably safe, wholesome, free of defects, and that otherwise
23
     complied with applicable federal, state, and local laws, ordinances, and regulations, and that
24
     were clean, free from adulteration, and safe for human consumption.
25
            212.     Salad products and other produce that are contaminated with E. coli O157:H7 are
26

27   unfit, unsuitable, and unreasonably dangerous for their intended and ordinary and expected

28
                                                   42
                                                COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 43 of 61



 1   purpose of human consumption because E. coli O157:H7 is a bacterium dangerous to human

 2   health.
 3
               213.   The adulterated salad product that Fresh Express grew, harvested, rocessed,
 4
     manufactured, distributed, marketed, and sold to and consumed by the Taylors was, at the time it
 5
     left Fresh Express’s control, defective and unreasonably dangerous for its intended and ordinary
 6
     and expected purpose because it was contaminated with E. coli O157:H7.
 7

 8             214.   Because the adulterated salad product was contaminated with E. coli O157:H7, it

 9   was in a condition that consumers—including the Taylors—had not contemplated, and it was in
10   a condition that rendered it unreasonably dangerous for its intended and ordinary and expected
11
     purpose.
12
               215.   The Taylors were reasonably foreseeable and intended users of Fresh Express’s
13
     defective salad product.
14

15             216.   The contaminated lettuce also did not contain warnings or instructions indicating

16   that the product was unreasonably dangerous due to the contamination.

17             217.   The salad product contaminated with E. coli O157:H7 reached the Taylors
18   without substantial change in the condition in which it was sold by Fresh Express. The Taylors
19
     used the product in the manner expected and intended, including when they consumed it.
20
               218.   An ordinarily prudent grower, harvester, processor, manufacturer, distributor,
21
     and/or seller of salad products containing romaine lettuce and other produce, being fully aware
22

23   of the risks of E. coli O157:H7 adulteration, would not place a contaminated salad product on the

24   market.

25             219.   Fresh Express grew, harvested, processed, manufactured, distributed, marketed,
26
     and/or sold the salad product that was consumed by members of the Taylor family.
27

28
                                                   43
                                                COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 44 of 61



 1             220.     Fresh Express’s contaminated salad product directly and proximately caused A.T.,

 2   K.T., T.T., and B.T.’s infections and injuries.
 3
               221.     The Taylors suffered damages as a direct and proximate result of the defective
 4
     and unreasonably dangerous condition of the adulterated food product that the Fresh Express
 5
     grew, harvested, processed, manufactured, distributed, marketed, and sold, in an amount to be
 6
     proven at trial.
 7

 8             222.     Fresh Express is therefore strictly liable to the Taylors for all injuries and

 9   damages proximately caused by the exposure to the salad product at issue.
10                                            Second Claim for Relief
11                              (Strict Liability of Safeway: Manufacturing Defect)

12             223.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set

13   forth herein.
14             224.     Safeway distributed, marketed, and/or sold the adulterated salad product that
15
     caused the Taylors’ injuries.
16
               225.     Safeway is in the business of distributing, marketing, and selling salad products
17
     and other food products.
18

19             226.     Safeway had a duty to sell salad products that were reasonably safe, wholesome,

20    free of defects, and that otherwise complied with applicable federal, state, and local laws,

21    ordinances, and regulations, and that were clean, free from adulteration, and safe for human
22
      consumption.
23
               227.     Salad products and other produce that are contaminated with E. coli O157:H7 are
24
     unfit, unsuitable, and unreasonably dangerous for their intended and ordinary and expected
25
     purpose of human consumption because E. coli O157:H7 is a bacterium dangerous to human
26

27   health.

28
                                                       44
                                                    COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 45 of 61



 1          228.    The adulterated salad product that Safeway distributed, marketed, and sold to and

 2   consumed by the Taylors was, at the time it left Safeway’s control, defective and unreasonably
 3
     dangerous for its intended and ordinary and expected purpose because it was contaminated with
 4
     E. coli O157:H7.
 5
            229.    Because the adulterated salad product was contaminated with E. coli O157:H7, it
 6
     was in a condition that consumers—including the Taylors—had not contemplated, and it was in
 7

 8   a condition that rendered it unreasonably dangerous for its intended and ordinary and expected

 9   purpose.
10          230.    The contaminated lettuce also did not contain warnings or instructions indicating
11
     that the product was unreasonably dangerous due to the contamination.
12
            231.    The salad product contaminated with E. coli O157:H7 reached the Taylors
13
     without substantial change in the condition in which it was sold by Safeway. The Taylors used
14

15   the product in the manner expected and intended, including when they consumed it.

16          232.    An ordinarily prudent distributor, marketer, and seller of salad products

17   containing romaine lettuce and other produce, being fully aware of the risks of E. coli O157:H7
18   adulteration, would not sell a contaminated salad product to consumers.
19
            233.    The Taylors were reasonably foreseeable and intended users of Safeway’s
20
     defective salad product.
21
            234.    Safeway distributed, marketed, and sold the romaine lettuce that was consumed
22

23   by members of the Taylor family.

24          235.    The contaminated salad product Safeway distributed, marketed, and sold directly

25   and proximately caused A.T., K.T., T.T., and B.T.’s infection and injuries.
26

27

28
                                                 45
                                              COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 46 of 61



 1          236.     The Taylors suffered damages as a direct and proximate result of the defective

 2   and unreasonably dangerous condition of the adulterated food product that the Safeway
 3
     distributed, marketed, and sold, in an amount to be proven at trial.
 4
            237.     Safeway is therefore strictly liable to the Taylors for all injuries and damages
 5
     proximately caused by the exposure to the product.
 6
                                            Third Claim for Relief
 7
                             (Strict Liability of Fresh Express: Failure to Warn)
 8
            238.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 9
     forth herein.
10

11          239.     The adulterated food product that Fresh Express grew, harvested, processed,

12   manufactured, distributed, and sold, and that was consumed by Taylors, was defective and

13   unreasonably dangerous at the time it left Fresh Express’s control.
14          240.     Fresh Express had a duty to provide adequate warnings regarding dangers
15
     associated with the use or consumption of its products.
16
            241.     It was reasonably foreseeable to Fresh Express that the consumption of
17
     adulterated salad product at issue posed a substantial danger to the public, and this danger was
18

19   not readily recognized by an ordinary user such as the Taylors.

20          242.     Fresh Express knew, or should have known, that that the adulterated salad product

21   at issue did not provide adequate warnings of the danger associated with E. coli contamination
22
     and did not contain proper instructions for reasonably safe human consumption.
23
            243.     The Taylors suffered injury and damages as a direct and proximate result of Fresh
24
     Express’s failure to warn in an amount to be proven at trial.
25
            244.     Fresh Express is therefore liable to the Taylors for all injuries and damages
26

27   proximately caused by the exposure to the defective and unsafe products under California and

28   other applicable law.
                                                   46
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 47 of 61



 1                                         Fourth Claim for Relief
                                (Strict Liability of Safeway: Failure to Warn)
 2
            245.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 3

 4   forth herein.

 5          246.     The adulterated food product that Safeway distributed, marketed, and sold, and
 6   that was consumed by Taylors, was defective and unreasonably dangerous at the time it left
 7
     Safeway’s control.
 8
            247.     Safeway had a duty to provide adequate warnings regarding dangers associated
 9
     with the use or consumption of its products.
10

11          248.     It was reasonably foreseeable to Safeway that the consumption of adulterated

12   salad product at issue posed a substantial danger to the public, and this danger was not readily

13   recognized by an ordinary user such as the Taylors.
14          249.     Safeway knew, or should have known, that that the adulterated salad product at
15
     issue did not provide adequate warnings of the danger associated with E. coli contamination and
16
     did not contain proper instructions for reasonably safe human consumption.
17
            250.     The Taylors suffered injury and damages as a direct and proximate result of the
18

19   Safeway’s failure to warn in an amount to be proven at trial.

20          251.     Safeway is therefore liable to the Taylors for all injuries and damages proximately

21   caused by the exposure to the defective and unsafe products under California and other
22
     applicable law.
23
                                           Fifth Claim for Relief
24                              (Breach of Implied Warranty: Fresh Express)

25          252.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
26
     forth herein.
27
            253.     Fresh Express owed a duty to the Taylors to manufacture, distribute, and sell a
28
                                                   47
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 48 of 61



 1   product that conformed to implied warranties including, but not limited to, the implied warranty

 2   of merchantability and implied warranty of fitness.
 3
            254.    The salad product manufactured, distributed, and sold by Fresh Express was
 4
     contaminated with E. coli O157:H7 bacteria.
 5
            255.    Fresh Express breached the implied warranty of merchantability because the salad
 6
     product it manufactured, distributed, and sold would not pass without objection in the trade, and
 7

 8   was unfit for the ordinary purposes for which such goods were intended and used, i.e. human

 9   consumption.
10          256.    Fresh Express breached the implied warranty of fitness because it had reason to
11
     know of the particular purpose for which the salad product was required, i.e. human
12
     consumption, and that the Taylors and other consumers relied on Fresh Express’s skill and
13
     judgment to select and furnish suitable salad product.
14

15          257.    Because Fresh Express manufactured, distributed, and sold food that was in

16   breach of its implied warranties, Fresh Express is liable to the Taylors for the proximate damages

17   and harms caused by its contaminated food.
18          258.    Proper and timely notice of this claim was given.
19
            259.    As a direct and proximate result of the breach of warranty, the Taylors sustained
20
     the injuries and damages in an amount to be proven at trial.
21
            260.    Fresh Express is therefore liable to the Taylors for all damages proximately
22

23   caused by Fresh Express’s breach of warranty.

24                                         Sixth Claim for Relief
                                   (Breach of Implied Warranty: Safeway)
25
            261.    The Taylors incorporate the preceding paragraphs by this reference as if each
26

27   paragraph was set forth herein in its entirety.

28          262.    Safeway owed a duty to the Taylors to distribute and sell a product that conformed
                                                   48
                                             COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 49 of 61



 1   to implied warranties including, but not limited to, the implied warranty of merchantability and

 2   implied warranty of fitness.
 3
             263.    The salad product distributed and sold by Safeway was contaminated with E. coli
 4
     O157:H7 bacteria.
 5
             264.    Safeway breached the implied warranty of merchantability because the salad
 6
     product it distributed and sold would not pass without objection in the trade, and was unfit for the
 7

 8   ordinary purposes for which such goods were intended and used, i.e. human consumption.

 9           265.    Safeway breached the implied warranty of fitness because it had reason to know of
10   the particular purpose for which the salad product was required, i.e. human consumption, and that
11
     the Taylors and other consumers relied on Safeway’s skill and judgment to select and furnish
12
     suitable salad product.
13
             266.    Because Safeway distributed and sold food that was in breach of its implied
14

15   warranties, Safeway is liable to the Taylors for the proximate harms caused by its contaminated

16   food.

17           267.    Proper and timely notice of this claim was given.
18           268.    As a direct and proximate result of the breach of warranty, the Taylors sustained
19
     the injuries and damages in an amount to be proven at trial.
20
             269.    Safeway is therefore liable to the Taylors for all damages proximately caused by
21
     Safeway’s breach of warranty.
22

23                                       Seventh Claim for Relief
                                       (Negligence of Fresh Express)
24
             270.    The Taylors incorporate the allegations in the preceding paragraphs as if fully set
25
     forth herein.
26

27           271.    Fresh Express owed the Taylors a duty to use reasonable care in the growth,

28   harvesting, manufacture, processing, distribution, marketing, and sale of its food products.
                                                     49
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 50 of 61



 1          272.      An ordinarily prudent grower, harvester, manufacturer, processor, distributor, and

 2   seller of salad products containing romaine lettuce and other produce, being fully aware of the
 3
     risks of E. coli O157:H7, would not place a contaminated salad product on the market.
 4
            273.      Fresh Express had reason to know, and in fact knew, that romaine lettuce grown
 5
     in the Salinas, California growing region was grown in the vicinity of environmental hazards that
 6
     posed an unreasonable risk of harm to consumers of leafy green products expected to be
 7

 8   consumed raw.

 9          274.      Fresh Express had reason to know, and in fact knew, that in the fall of 2018, 2017,
10   and 2016, the same outbreak strain contaminated romaine lettuce and other leafy greens grown in
11
     California, causing several multistate outbreaks and needless injury.
12
            275.      Fresh Express had reason to know, and in fact knew, that the romaine lettuce in
13
     the contaminated salad products that it grew, harvested, manufactured, processed, distributed,
14

15   marketed, and sold had come from the Salinas, California growing region.

16          276.      As a result of the knowledge alleged in the foregoing paragraphs, Fresh Express

17   owed a duty to the Taylors, and other consumers similarly situated, to use reasonable care in the
18   cultivation, harvesting, processing, manufacture, distribution, and sale of the adulterated salad
19
     product that caused the Taylor’s injuries, which duties of care Fresh Express breached by, among
20
     other things, cultivating, harvesting, processing, manufacturing, distributing, and selling romaine
21
     lettuce grown in proximity to environmental hazards and failing to have in place pre- and post-
22

23   harvest measures during processing sufficient to sanitize the lettuce and prevent cross-

24   contamination.

25          277.      Fresh Express had a duty to comply with all statutes, laws, regulations, standards,
26
     and safety codes pertaining to the cultivation, harvesting, processing, manufacture, distribution,
27
     storage, and sale of the salad product at issue.
28
                                                   50
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 51 of 61



 1          278.     Fresh Express had a duty to properly supervise, train, and monitor its employees,

 2   and to ensure its employees comply with all applicable statutes, laws, regulations, standards, and
 3
     safety codes pertaining to the cultivation, harvesting, processing, manufacture, distribution,
 4
     storage, and sale of food products including the salad product at issue.
 5
            279.     The Taylors are among the class of persons designed to be protected by the
 6
     statutes, laws, regulations, standards, safety codes, and provisions described above pertaining to
 7

 8   the cultivation, harvesting, processing, manufacture, distribution, storage, and sale of salad

 9   product at issue.
10          280.     Fresh Express breached its duties of care by the following acts and omissions,
11
     among others:
12
                a. Failing to comply with all statues, laws, regulations, standards, and safety codes
13                 pertaining to the cultivation, harvest, processing, manufacture, distribution,
                   storage, and sale of the salad product at issue;
14

15              b. Failing to adequately warn its customers of the risks of romaine lettuce produced
                   in the Salinas, California growing region;
16
                c. Failing to properly select and screen produce suppliers to ensure the products it
17                 received and resold were not adulterated with dangerous pathogens such as E. coli
                   O157:H7;
18

19              d. Failing to require adequate testing policies and procedures for its suppliers and
                   failing to adequately verify testing procedures;
20
                e. Failure to maintain equipment, containers, and utensils used to process, convey,
21                 hold, and store romaine lettuce in a manner that protects against contamination;
22
                f. Failure to store romaine lettuce under conditions that would protect against
23                 microbial contamination; and

24              g. Other acts and omissions as revealed through discovery.

25          281.     As a direct and proximate result of the Fresh Express’s acts and omissions of
26
     negligence, the Taylors sustained injuries and damages in an amount to be proven at trial.
27

28
                                                  51
                                               COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 52 of 61



 1          282.     Fresh Express is therefore liable to the Taylors for all damages proximately

 2   caused by Fresh Express’s negligence.
 3
                                          Eighth Claim for Relief
 4                                        (Negligence of Safeway)

 5          283.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 6   forth herein.
 7
            284.     Safeway owed the Taylors a duty to use reasonable care in the distribution,
 8
      marketing, and sale of food products.
 9
            285.     An ordinarily prudent distributor and seller of salad products containing romaine
10

11   lettuce and other produce, being fully aware of the risks of E. coli O157:H7, would not place a

12   contaminated salad product on the market.

13          286.     Safeway had reason to know, and in fact knew, that romaine lettuce grown in the
14   Salinas, California growing region was grown in the vicinity of environmental hazards that posed
15
     an unreasonable risk of harm to consumers of leafy green products expected to be consumed raw.
16
            287.     Safeway had reason to know, and in fact knew, that in the fall of 2018, 2017, and
17
     2016, the same outbreak strain contaminated romaine lettuce and other leafy greens grown in
18

19   California, causing several multistate outbreaks and needless injury.

20          288.     Safeway had reason to know, and in fact knew, that the romaine lettuce in the

21   contaminated salad products that it marketed, retailed and sold had come from the Salinas,
22
     California growing region.
23
            289.     As a result of the knowledge alleged in the foregoing paragraphs, Safeway owed a
24
     duty to the Taylors, and other consumers similarly situated, to use reasonable care in the
25
     distribution, marketing, and sale of the adulterated salad product that caused the Taylor’s
26

27   injuries, which duties of care Safeway breached by, among other things, distributing and selling

28   romaine lettuce grown in proximity to environmental hazards and failing to have in place post-
                                                   52
                                             COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 53 of 61



 1   harvest measures during processing sufficient to sanitize the lettuce and prevent cross-

 2   contamination.
 3
            290.      Safeway had a duty to comply with all statutes, laws, regulations, standards, and
 4
     safety codes pertaining to the distribution and sale of the salad product at issue.
 5
            291.      Safeway had a duty to properly supervise, train, and monitor its employees, and to
 6
     ensure its employees comply with all applicable statutes, laws, regulations, standards, and safety
 7

 8   codes pertaining to the distribution, storage, and sale of food products including the salad

 9   product at issue.
10          292.      The Taylors are among the class of persons designed to be protected by the
11
     statutes, laws, regulations, standards, safety codes, and provisions described above pertaining to
12
     the distribution, storage, and sale of salad product at issue.
13
            293.      Safeway breached this duty of care by the following acts and omissions, among
14

15    others:

16               a. Failing to comply with all statues, laws, regulations, standards, and safety codes
                    pertaining to the distribution and sale of the salad product at issue;
17
                 b. Failing to adequately warn its in-store customers of the risks of romaine lettuce
18                  produced in the Salinas, California growing region;
19
                 c. Failing to properly select and screen product suppliers to ensure the products it
20                  received and resold were not adulterated with dangerous pathogens such as E. coli
                    O157:H7;
21
                 d. Failing to require adequate testing policies and procedures for its suppliers and
22
                    failing to adequately verify testing procedures;
23
                 e. Failure to store romaine lettuce under conditions that would protect against
24                  microbial contamination; and

25               f. Other acts and omissions as revealed through discovery.
26
            294.      As a direct and proximate result of Safeway’s acts and omissions of negligence,
27
     the Taylors sustained injuries and damages in an amount to be proven at trial.
28
                                                   53
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 54 of 61



 1          295.     Safeway is therefore liable to the Taylors for all damages proximately caused by

 2   Safeway’s negligence.
 3
                                          Ninth Claim for Relief
 4                                  (Negligence Per Se of Fresh Express)

 5          296.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 6   forth herein.
 7
            297.     Fresh Express owed a duty to consumers, including the Taylors, to abide by all
 8
     applicable state and federal statutes, laws, and regulations regarding food safety.
 9
            298.     Fresh Express had a duty to comply with the Federal Food, Drug, and Cosmetic
10

11   Act, 21 U.S.C. § 301 et seq., and all of the rules, regulations, and policies promulgated pursuant

12   to it. Fresh Express did not comply with these duties in its manufacturing, processing,

13   distributing, and selling into interstate commerce of the romaine lettuce contaminated with E.
14   coli O157:H7 to which the Taylors were exposed.
15
            299.     In particular, the romaine lettuce contaminated with E. coli O157:H7 that Fresh
16
     Express manufactured, processed, distributed, and sold into interstate commerce was adulterated
17
     under 21 C.F.R. Pt. 110, 21 C.F.R. Pt. 117, and 21 U.S.C. § 342 in violation of 21 U.S.C. § 331.
18

19          300.     In violation of 21 U.S.C. § 350g, Fresh Express failed to identify, implement, and

20   effectively monitor appropriate, adequate, and effective preventative controls to significantly

21   minimize or prevent the occurrence of hazards that could affect the food it manufactured,
22
     processed, distributed, and sold, and to assure that such food was not adulterated.
23
            301.     Fresh Express’s violations of the Federal Food, Drug, and Cosmetic Act include
24
     violations of the regulations adopted by the FDA. Among other violations, Fresh Express failed
25
     to implement and/or utilize adequate, appropriate, and effective processes and quality controls in
26

27   violation of 21 C.F.R. § 110.80 and 21 C.F.R. § 117.80; failed to implement adequate,

28   appropriate, and effective preventative controls in violation of 21 C.F.R. § 117.135; failed to
                                                     54
                                               COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 55 of 61



 1   verify that preventative controls were consistently implemented and were effectively and

 2   significantly minimizing or preventing the hazards in violation of 21 C.F.R. § 117.165; and
 3
     failed to implement a supply-chain program that assured that a hazard requiring a supply-chain-
 4
     applied control had been significantly minimized or prevented in violation of 21 C.F.R. §
 5
     117.410.
 6
            302.      Fresh Express’s non-compliance with 21 U.S.C. § 350g and 21 C.F.R. Pt. 117,
 7

 8   Subparts C and G were violations of 21 U.S.C. § 331(uu).

 9          303.      The California Health & Safety Code § 110620 makes it unlawful to manufacture,
10   sell, deliver, hold, or offer for sale any food that is adulterated with dangerous bacteria, including
11
     E. coli O157:H7. Fresh Express manufactured, sold, delivered, held, and offered for sale a salad
12
     product that was adulterated with E. coli O157:H7, and therefore breached the duty to comply
13
     with this law.
14

15          304.      The fact that Fresh Express failed to comply with these statutes, laws, and

16   regulations regarding food safety presumes that Fresh Express was negligent.

17          305.      The Taylors were in the class of people intended to be protected by these statutes,
18   laws, and regulations regarding food safety. Failure by Fresh Express to comply with these
19
     statutes, laws, and regulations was a direct and proximate cause of the Taylors’ injuries.
20
            306.      Failure by Fresh Express to comply with these statutes, laws, and regulations was
21
     a substantial factor in bringing about the harm alleged herein.
22

23          307.      As a direct and proximate result of Fresh Express’s acts and omissions of

24   negligence per se, the Taylors sustained injuries and damages in an amount to be proven at trial.

25          308.      Fresh Express is therefore liable to the Taylors for all damages proximately
26
     caused by Fresh Express’s negligence per se.
27

28
                                                   55
                                                COMPLAINT
                Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 56 of 61



 1                                        Tenth Claim for Relief
                                       (Negligence Per Se of Safeway)
 2
            309.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 3

 4   forth herein.

 5          310.     Safeway owed a duty to consumers, including the Taylors, to abide by all
 6   applicable state and federal statutes, laws, and regulations regarding food safety.
 7
            311.     Safeway had a duty to comply with the Federal Food, Drug, and Cosmetic Act, 21
 8
     U.S.C. § 301 et seq., and all of the rules, regulations, and policies promulgated pursuant to it.
 9
     Safeway did not comply with these duties in its distributing, marketing, and selling into interstate
10

11   commerce of the romaine lettuce contaminated with E. coli O157:H7 to which the Taylors were

12   exposed.

13          312.     In particular, the romaine lettuce contaminated with E. coli O157:H7 that
14   Safeway distributed, marketed, and sold into interstate commerce was adulterated under 21
15
     U.S.C. § 342 in violation of 21 U.S.C. § 331.
16
            313.     The California Health & Safety Code § 110620 makes it unlawful to manufacture,
17
     sell, deliver, hold, or offer for sale any food that is adulterated with dangerous bacteria, including
18

19   E. coli O157:H7. Safeway sold, delivered, held, and offered for sale a salad product that was

20   adulterated with E. coli O157:H7, and therefore breached the duty to comply with this law.

21          314.     The fact that Safeway failed to comply with these statutes, laws, and regulations
22
     regarding food safety presumes that Safeway was negligent.
23
            315.     The Taylors were in the class of people intended to be protected by these statutes,
24
     laws, and regulations regarding food safety. Failure by Safeway to comply with these statutes,
25
     laws, and regulations was a direct and proximate cause of the Taylors’ injuries.
26

27          316.     Failure by Safeway to comply with these statutes, laws, and regulations was a

28   substantial factor in bringing about the harm alleged herein.
                                                      56
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 57 of 61



 1          317.     As a direct and proximate result of Safeway’s acts and omissions of negligence

 2   per se, the Taylors sustained injuries and damages in an amount to be proven at trial.
 3
            318.     Safeway is therefore liable to the Taylors for all damages proximately caused by
 4
     Safeway’s negligence per se.
 5
                                        Eleventh Claim for Relief
 6             (Violation of the California Legal Consumer Remedies Act: All Defendants)
 7
            319.     The Taylors incorporate the allegations in the preceding paragraphs as if fully set
 8
     forth herein.
 9
            320.     The salad products at issue were “goods” as defined by the California Consumer
10

11   Legal Remedies Act, California Civil Code § 1770 et seq. (“CLRA”).

12          321.     The sale of “goods” as defined by CLRA cannot be made if the seller uses unfair

13   and deceptive practices in sale transactions.
14          322.     An unfair and deceptive practice includes one in which the seller is obligated to
15
     disclose potential problems associated with a good, but fails to do so.
16
            323.     The Taylors purchased adulterated romaine lettuce, salad product, and produce
17
     from Defendants.
18

19          324.     The Taylors used the adulterated romaine lettuce, salad product, and produce for

20   their intended or reasonably foreseeable purpose—human consumption—in the manner directed

21   by Defendants.
22
            325.     Both of the Defendants made representations regarding their efforts to ensure
23
     romaine lettuce at issue was grown, harvested, processed, manufactured, distributed, and in a
24
     manner that ensured the salad product at issue was safe for human consumption.
25
            326.     Defendants’ representations were false.
26

27          327.     Defendants violated the CLRA in the following manner:

28
                                                   57
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 58 of 61



 1                  a.       Defendants engaged in unconscionable commercial practices, through
                             deception, fraud, and making false promises and misrepresentations,
 2                           including, but not limited to, marketing and promoting adulterated food
                             products and Defendants’ practices as safe and as otherwise providing
 3
                             benefits as detailed in this Complaint without full and adequate disclosure
 4                           of the underlying facts which rendered such statements false and
                             misleading.
 5
                    b.       Defendants used and employed deception, fraud, false pretenses, false
 6                           promise, and misrepresentation in the following manner:
 7
                           i.       Failing to disclose knowledge of the hazards and risks posed by
 8                                  growing and processing romaine lettuce in the Salinas, California
                                    growing region, including, but not limited to, the hazards and risks
 9                                  posed by nearby environmental risk factors;
10                        ii.       Failing to disclose knowledge of the hazards and risks associated
11                                  with adulterated salad products such as the product at issue,
                                    including, but not limited to, repeated contamination by the same
12                                  STEC strain in three preceding years; and

13                       iii.       Downplaying and understating the health hazards and risks
                                    associated with the use of the Defendants’ food products.
14

15                  c.       In connection with the sale, advertisement, and marketing of the
                             adulterated food products, Defendants engaged in knowing concealment,
16                           suppression, and omission of material facts regarding the risks and hazards
                             created by the methods used by Defendants and their suppliers, including,
17                           but not limited to, their use of unsafe and unsanitary agricultural water.
18          328.    The aforesaid promotion and release of the adulterated romaine lettuce, salad
19
     product, and produce into the stream of commerce constitutes an unconscionable commercial
20
     practice, deception, false pretense, misrepresentation, and/or the knowing concealment,
21
     suppression, or omission in connection with the sale or advertisement of such merchandise by
22

23   Defendants in violation of the CLRA.

24          329.    Had the Taylors known of the dangers associated with the salad product at issue,

25   they would not have purchased or consumed it.
26
            330.    As a direct result of Defendants’ misrepresentation, concealment, and suppression
27
     of facts relating to the dangers associated with the salad product they sold, the Taylors suffered
28
                                                   58
                                                COMPLAINT
              Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 59 of 61



 1   the injuries and damages described herein.

 2           331.    As a further and direct result of Defendants’ misrepresentation, concealment, and
 3
     suppression of facts, the Taylors are entitled to punitive damages, attorneys’ fees and costs, and
 4
     any other relief the Court deems proper.
 5
                                          Twelfth Claim for Relief
 6                                          (Punitive Damages)
 7
             332.    The Taylors repeat and reallege each and every allegation set forth above with the
 8
     same force and effect as if set forth fully herein.
 9
             333.    At all times relevant hereto, it was highly likely that serious harm would arise
10

11   from Defendants’ conduct as alleged above.

12           334.    Defendants knew that their practices as alleged above would likely cause another

13   pathogenic outbreak and resulting serious illnesses and/or deaths.
14           335.    Upon learning that their practices would likely cause serious harm, Defendants
15
     failed and refused to take reasonable and effective corrective action.
16
             336.    Despite their knowledge of the likelihood of serious harm, Defendants continued
17
     their dangerous practices—including but not limited to their conduct in passing along dangerous
18

19   products, the quality and safety of which Defendants took no meaningful effort to ensure—with

20   wanton and willful disregard of persons who foreseeably might be harmed.

21           337.    The Defendants knew they were recklessly disregarding the likelihood that
22
     serious harm that would result from their practices.
23
             338.    Defendants conduct was carried on with willful and conscious disregard of the
24
     rights or safety of others.
25
             339.    Under California Civil Code § 3294, Defendants are liable for punitive damages.
26

27

28
                                                    59
                                                 COMPLAINT
Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 60 of 61
     Case 3:20-cv-02138-JCS Document 1 Filed 03/27/20 Page 61 of 61



 1                               and

 2                               PRITZKER HAGEMAN P.A.
                                 Eric Hageman (pro hac vice forthcoming)
 3
                                 David Coyle (pro hac vice forthcoming)
 4                               Raymond Konz (pro hac vice forthcoming)
                                 45 South Seventh Street, Suite 2950
 5                               Minneapolis, MN 55402
                                 eric@pritzkerlaw.com
 6                               dcoyle@pritzkerlaw.com
                                 raymond@pritzkerlaw.com
 7
                                 Phone: (612) 338-0202
 8                               Facsimile: (612) 338-0104

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                 61
                              COMPLAINT
